      Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 1 of 52




 1   R. Alexander Saveri (SBN 173102)
     Geoffrey C. Rushing (SBN 126910)
 2   Cadio Zirpoli (SBN 179108)
     Sarah Van Culin (SBN 293181)
 3
     SAVERI & SAVERI, INC.
 4   706 Sansome Street
     San Francisco, CA 94111
 5   Tel: (415) 217-6810
     Fax: (415) 217-6813
 6   Email: rick@saveri.com; geoff@saveri.com;
 7   cadio@saveri.com; sarah@saveri.com

 8   Joseph W. Cotchett (SBN 36324)
     Adam J. Zapala (SBN 245748)
 9   Joseph M. Alioto (SBN 215544)
     Elizabeth T. Castillo (SBN 280502)
10   COTCHETT PITRE & McCARTHY, LLP
11   840 Malcolm Road, Suite 200
     Burlingame, CA 94010
12   Tel: (650) 697-6000
     Fax: (650) 697-0577
13   Email: jcotchett@cpmlegal.com; azapala@cpmlegal.com;
     jalioto@cpmlegal.com; ecastillo@cpmlegal.com
14

15   Interim Co-Lead Counsel for the Putative Direct Purchaser Plaintiff Class

16   [Additional Counsel Listed on Signature Page]

17
                           IN THE UNITED STATES DISTRICT COURT
18                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
19
20   IN RE DYNAMIC RANDOM ACCESS Case No. 4:18-cv-03805
     MEMORY (DRAM) DIRECT PURCHASER
21
     ANTITRUST LITIGATION           CONSOLIDATED COMPLAINT
22                                  CLASS ACTION

23   THIS DOCUMENT RELATES TO:                              DEMAND FOR JURY TRIAL
24
     ALL DIRECT PURCHASER ACTIONS
25

26

27
28



      Consolidated Class Action Complaint; Case No. 4:18-cv-03805
      Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 2 of 52




 1                                                      TABLE OF CONTENTS

 2                                                                                                                                                Page

 3   I.     INTRODUCTION ................................................................................................................ 1
 4
     II.    JURISDICTION AND VENUE ........................................................................................... 2
 5
     III.   THE PARTIES ..................................................................................................................... 3
 6
             A.         Plaintiffs .................................................................................................................. 3
 7
             B.         Defendants .............................................................................................................. 3
 8
                        1.         The Micron Defendants .............................................................................. 3
 9
                        2.         The Samsung Defendants ........................................................................... 4
10

11                      3.         The SK Hynix Defendants .......................................................................... 5

12   IV.    AGENTS AND CO-CONSPIRATORS ............................................................................... 5

13   V.     CLASS ACTION ALLEGATIONS ..................................................................................... 6
14   VI.    TRADE AND COMMERCE ............................................................................................... 7
15
     VII.   STATEMENT OF FACTS ................................................................................................... 8
16
             A.         What is DRAM? ..................................................................................................... 8
17
             B.         DRAM Industry: Background................................................................................. 9
18
             C.         Defendants’ Pre-Class Period Conduct ................................................................. 10
19
             D.         From 2015, Micron Made Public Comments, Calling for Supply Restrictions.... 12
20
             E.         In 2016, Defendants Changed Their Behavior, Responding to Micron’s
21
                        Invitations to Restrict Supply................................................................................ 14
22
             F.         During the Class Period, Defendants’ Agreement to Restrict DRAM Supply Led
23                      to Rising DRAM Prices ........................................................................................ 15

24           G.         Defendants’ Conspiracy Was Successful – DRAM Revenue Grew 76% in 2017 30

25           H.         Chinese Regulators Began Investigating the DRAM Industry in Late 2017 ........ 31
26           I.         Trade Associations Provided Further Opportunities for Defendants to Conspire 32
27           J.         The DRAM Industry Has A History of Collusive Activity .................................. 37
28
             K.         Additional Opportunities to Collude..................................................................... 38


      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                                                                   1
      Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 3 of 52




 1
              L.         The Economic Evidence is Consistent with the Existence of a Cartel ................. 38
 2
                         1.         While the Pricing Levels in the Pre-Conspiracy Period Were Highly
 3                                  Varied and Volatile, the Level of Price Variation Between the Defendants
                                    Substantially Reduced During the Conspiracy Period. This Economic
 4
                                    Evidence Regarding the Convergence of Price Variability is Consistent
 5                                  with the Existence of a Cartel ................................................................... 38

 6                       2.         Defendants’ Margins on DRAM During the Conspiracy Period Increased
                                    Greatly to Uncompetitive Levels .............................................................. 39
 7
                         3.         The Extraordinary Margins that Defendants’ Obtained Do Not Align with
 8                                  Margins that Other Manufacturers Received for Comparable Products
 9                                  During the Conspiracy Period ................................................................... 41

10                       4.         The Defendants Acted Against their Own Self-Interest During the
                                    Conspiracy Period ..................................................................................... 43
11
     VIII. VIOLATIONS ALLEGED ................................................................................................ 43
12
     IX.     EFFECTS ........................................................................................................................... 44
13

14   X.      DAMAGES ........................................................................................................................ 45

15   XI.     PRAYER FOR RELIEF ..................................................................................................... 45

16   XII.    DEMAND FOR JURY TRIAL .......................................................................................... 46
17

18

19
20

21

22

23

24

25

26

27
28


      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                                                               2
      Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 4 of 52




 1   I.      INTRODUCTION

 2           1.      This action is brought as a class action on behalf of a plaintiff class consisting of all

 3   persons and entities in the United States who purchased Dynamic Random Access Memory

 4   (“DRAM”) directly from the named defendants during the period from approximately June 1, 2016

 5   through at least February 2018 (“Class Period”).

 6           2.      DRAM is high density, low-cost-per-bit, random access memory components that

 7   store digital information and provide high-speed storage and retrieval of data. DRAM is used in

 8   products, such as personal computers, servers, laptops, tablets, televisions, printers, cameras, and

 9   cellphones, and in industrial applications, such as automotive, military, and aviation devices.

10   DRAM is used as a storage module to hold data as it is processed. DRAM is sold in individual

11   chips or as modules with several chips attached to the module.

12           3.      Defendants are the leading manufacturers of DRAM, with a combined worldwide

13   market share of approximately 95%.

14           4.      As alleged in detail in this Complaint, this is a classic case of manufacturers in

15   control of a commodity product—with little to no price elasticity—agreeing to limit their

16   production and slow their capacity to increase prices. Immediately prior to and during the Class

17   Period, Defendants agreed to delay or slow capacity, or not to expand capacity at all. Defendants’

18   conduct was a marked departure from their conduct prior to the Class Period and, as Defendants

19   intended, it stopped DRAM prices from falling and caused prices to increase dramatically.

20           5.      The economic evidence likewise suggests that Defendants acted against their own

21   self-interest. Defendants collectively control approximately 95% of the DRAM market. When

22   presented with an opportunity to capture market share from competitors, however, Defendants

23   failed (or refused) to do so. For example, the Samsung Defendants restricted DRAM production in

24   2016 despite acknowledging they “expect[ed] demand to increase” in a second quarter earnings

25   report. Had the Samsung Defendants continued DRAM production at levels consistent with

26   previous periods, they would have earned higher total profits. Instead, the Samsung Defendants

27   decreased DRAM production, thus acting against their own self-interest. Similarly, the SK Hynix

28   and Micron Defendants decreased DRAM production despite rising demand in the market.


      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                         1
      Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 5 of 52




 1   Economic data shows that overall DRAM production levels stagnated even while DRAM prices

 2   soared, indicating that DRAM producers were not meeting market demand despite the ability to do

 3   so. Had any Defendant increased production in response to rising demand, it could have achieved

 4   additional market share or greater profits.

 5           6.      Plaintiffs allege that during the Class Period, Defendants conspired, combined, and

 6   contracted to fix, raise, maintain, and stabilize the prices at which DRAM was sold in the United

 7   States. As a result of Defendants’ conduct, Plaintiffs and the other members of the Class paid

 8   artificially inflated prices for DRAM during the Class Period. Such prices exceeded the amount

 9   they would have paid if the price for DRAM had been determined by a competitive market.

10   II.     JURISDICTION AND VENUE
11           7.      Plaintiffs bring this action under §§ 4, 12, and 16 of the Clayton Act (15 U.S.C. §§

12   15, 22, and 26) for treble damages, injunctive relief, and reasonable attorneys’ fees and costs with

13   respect to the injuries sustained by Plaintiffs arising from violations by Defendants of the federal

14   antitrust laws, including Section 1 of the Sherman Antitrust Act (15 U.S.C. § 1).

15           8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1337(a)

16   and 1367.

17           9.      This Court has in personam jurisdiction over each of the Defendants because each

18   Defendant, either directly or through the ownership or control of its United States subsidiaries,

19   inter alia: (a) transacted business in the United States, including in this District; (b) directly or

20   indirectly sold or marketed substantial quantities of DRAM throughout the United States,

21   including in this District; (c) had substantial aggregate contacts with the United States as a whole,

22   including in this District; or (d) were engaged in an illegal price-fixing conspiracy that was

23   directed at, and had a direct, substantial, reasonably foreseeable and intended effect of causing

24   injury to, the business or property of persons and entities residing in, located in, or doing business

25   throughout the United States, including in this District. Defendants also conduct business

26   throughout the United States, including in this District, and they have purposefully availed

27   themselves of the laws of the United States.

28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                      2
      Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 6 of 52




 1           10.     Venue is proper in this District pursuant to 15 U.S.C. §§ 15 and 22, and 28 U.S.C. §

 2   1391(b) and (c), in that at least one of the Defendants resides in this judicial district, is licensed to

 3   do business, or is doing business in this judicial district.

 4   III.    THE PARTIES

 5           A.      Plaintiffs

 6           11.     Plaintiff John Treanor is a resident of Los Angeles, California. During the Class

 7   Period, Plaintiff purchased DRAM directly from one of the Defendants and/or their subsidiaries

 8   and suffered injury as a result of Defendants’ unlawful conduct. As a result of the conspiracy

 9   alleged herein, Plaintiff has been injured in his business or property in that the price he paid for

10   DRAM was artificially raised, maintained, or stabilized at a supra-competitive level by Defendants

11   and their co-conspirators.

12           12.     Plaintiff onShore Networks of Illinois, L.L.C. (d/b/a onShore Networks, L.L.C.) is

13   an Illinois corporation with its principal place of business in Chicago, Illinois. During the Class

14   Period, Plaintiff purchased DRAM directly from one of the Defendants and/or their subsidiaries

15   and suffered injury as a result of Defendants’ unlawful conduct. As a result of the conspiracy

16   alleged herein, Plaintiff has been injured in its business or property in that the price it paid for

17   DRAM was artificially raised, maintained, or stabilized at a supra-competitive level by Defendants

18   and co-conspirators.

19           B.      Defendants

20                   1.      The Micron Defendants

21           13.     Defendant Micron Technology, Inc. (“Micron Technology”) is a Delaware

22   corporation with its principal place of business at 8000 South Federal Way, Boise, Idaho 83716.

23   Micron Technology is a foreign stock corporation registered with the California Secretary of State

24   and authorized to transact intrastate business in California. During the Class Period, Micron

25   Technology manufactured, sold, and distributed DRAM throughout the United States.

26           14.     Defendant Micron Semiconductor Products, Inc. (“Micron Semiconductor”) is an

27   Idaho corporation located at 8000 South Federal Way, Boise, Idaho 83716. Micron Semiconductor

28   is a foreign stock corporation registered with the California Secretary of State and authorized to

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                         3
      Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 7 of 52




 1   transact intrastate business in California. Micron Semiconductor is a wholly owned and controlled

 2   subsidiary of Micron Technology. During the Class Period, Micron Semiconductor sold and

 3   distributed DRAM to customers throughout the United States.

 4           15.      Defendant Micron Consumer Products Group, Inc. (“Micron Consumer”) is a

 5   Delaware corporation located at 8000 South Federal Way, Boise, Idaho 83716. Micron Consumer

 6   is a foreign stock corporation registered with the California Secretary of State and authorized to

 7   transact intrastate business in California. Micron Consumer is a wholly owned and controlled

 8   subsidiary of Micron Technology. During the Class Period, Micron Consumer sold and distributed

 9   DRAM to customers throughout the United States. Micron Consumer is the “consumer-facing

10   entity of Micron Technology.” The Micron Consumer name brought several entities—Lexar

11   Media, Inc. (U.S.), Crucial Technology (U.S.), Lexar Media (EMEAI region), Lexar Media

12   (APAC region), and Lexar Media (Japan) under one name as of July 17, 2012. Micron Consumer

13   sells, among other things, Crucial-branded DRAM in the U.S. via www.crucial.com. Crucial is a

14   Micron Technology brand.

15           16.      Defendants Micron Technology, Micron Semiconductor, and Micron Consumer are

16   collectively referred to herein as “Micron.”

17                    2.     The Samsung Defendants

18           17.      Defendant Samsung Electronics Co., Ltd. (“SEC”) is a Korean corporation and

19   maintains its executive offices at 129, Samsung-ro, Yeongtong-gu, Suwon-si, Gyeonggi-do, Korea.

20   During the Class Period, SEC manufactured, sold, and distributed DRAM throughout the world,

21   including the United States.

22           18.      Defendant Samsung Semiconductor, Inc. (“SSI”) is a California corporation located

23   at 3655 North First Street, San Jose, California 95134. SSI is a wholly owned “multi-billion dollar

24   subsidiary” of SEC. During the Class Period, SSI sold and distributed DRAM throughout the

25   United States.

26           19.      Defendants SEC and SSI are collectively referred to herein as “Samsung.”

27   ///

28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                   4
      Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 8 of 52




 1                    3.     The SK Hynix Defendants

 2           20.      Defendant SK Hynix, Inc. (f/k/a Hynix Semiconductor, Inc.) (“SK Hynix Korea”)

 3   maintains its head offices at 2091, Gyeongchung-daero, Bubal-eub, Icheon-si, Gyeonggi-do,

 4   Korea. SK Hynix Korea “is the second-largest memory chip manufacturer in the world, leading the

 5   global memory semiconductor market and the sixth-largest company in the semiconductor field.”

 6   SK Hynix Korea’s “main products are DRAM and NAND flash.” During the Class Period, SK

 7   Hynix Korea manufactured, sold, and distributed DRAM throughout the world, including the

 8   United States.

 9           21.      Defendant SK Hynix America, Inc. (f/k/a Hynix Semiconductor America, Inc.)

10   (“SK Hynix America”) is a California corporation located at 3101 North First Street, San Jose,

11   California 95134. SK Hynix America is a wholly owned and controlled subsidiary of SK Hynix

12   Korea. During the Class Period, SK Hynix America sold and distributed DRAM throughout the

13   United States.

14           22.      Defendant SK Hynix Korea and SK Hynix America are collectively referred to

15   herein as “SK Hynix.”

16           23.      Micron, Samsung, and SK Hynix are collectively referred to herein as

17   “Defendants.”

18   IV.     AGENTS AND CO-CONSPIRATORS
19           24.      Various other individuals, partnerships, corporations, and other business entities,

20   unknown to the Plaintiffs, have participated in the violations alleged herein and have performed

21   acts and made statements in furtherance thereof. Plaintiffs reserve the right to name some or all

22   these persons as defendants later.

23           25.      The acts charged in this complaint have been done by Defendants or were ordered

24   or done by Defendants’ officers, agents, employees, or representatives, while actively engaged in

25   the management of Defendants’ affairs.

26           26.      Whenever in this complaint reference is made to any act, deed, or transaction of any

27   corporation, the allegation means that the corporation engaged in the act, deed or transaction by or

28   through its officers, directors, agents, employees or representatives while they were actively

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                     5
      Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 9 of 52




 1   engaged in the management, direction, control or transaction of the corporation’s business or

 2   affairs.

 3              27.    Each Defendant or co-conspirator acted as the principal, agent, or joint venture of,

 4   or for, other Defendants and co-conspirators with respect to the acts, violations, and common

 5   course of conduct alleged by Plaintiffs. Each Defendant and co-conspirator that is a subsidiary of a

 6   foreign parent acts as the United States agent for DRAM made by its parent company.

 7   V.         CLASS ACTION ALLEGATIONS
 8              27.    Plaintiffs bring this action both on behalf of himself and as a class action pursuant

 9   to Federal Rules of Civil Procedure 23(a) and (b)(3), on behalf of the following class:

10              All individuals and entities who, during the period from approximately June 1,
                2016 through at least February 2018, purchased DRAM in the United States
11              directly from one or more of the Defendants, their subsidiaries, or their affiliates.
                Excluded from the Class are Defendants and their parents, subsidiaries, affiliates,
12              all governmental entities, and co-conspirators.
13              28.    Plaintiffs do not know the exact number of class members because such information

14   is in the exclusive control of Defendants. Plaintiffs believe that, due to the nature of the trade and

15   commerce involved, there are likely thousands of class members, geographically dispersed

16   throughout the United States such that joinder of all class members is impracticable.

17              29.    Plaintiffs’ claims are typical of the claims of the class in that Plaintiffs are direct

18   purchaser of DRAM, all class members were damaged by the same wrongful conduct of

19   Defendants and their coconspirators as alleged herein, and the relief sought is common to the class.

20              30.    Numerous questions of law or fact arise from Defendants’ anticompetitive conduct

21   that are common to the class. Among the questions of law or fact common to the class are:

22                     a.      Whether Defendants engaged in a contract, combination or conspiracy

23                             among themselves to fix, maintain, or stabilize the prices for DRAM sold in

24                             the United States;

25                     b.       Whether Defendants engaged in a contract, combination, or conspiracy to

26                             restrict output of DRAM sold in the United States;

27                     c.      Whether Defendants restricted output of DRAM sold in the United States

28                             and committed other conduct in furtherance of the alleged conspiracy;

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                         6
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 10 of 52




 1                   d.      Whether the conduct of Defendants caused prices of DRAM sold in the

 2                           United States to be artificially inflated to non-competitive levels; and

 3                   e.      Whether Plaintiffs and other members of the class were injured by the

 4                           conduct of Defendants and, if so, the appropriate class-wide measure of

 5                           damages and appropriate injunctive relief.

 6           31.     These questions of law or fact are common to the class and predominate over any

 7   other questions affecting only individual class members.

 8           32.     Plaintiffs will fairly and adequately represent the interests of the class in that

 9   Plaintiffs are direct purchasers of DRAM from at least one Defendant and have no conflicts with

10   any other member of the class. Furthermore, Plaintiffs have retained competent counsel

11   experienced in antitrust and class action litigation.

12           33.     A class action is superior to the alternatives, if any, for the fair and efficient

13   adjudication of this controversy.

14           34.     Prosecution of separate actions by individual class members would create the risk

15   of inconsistent or varying adjudications, establishing incompatible standards of conduct for the

16   Defendants.

17           35.     Injunctive relief is appropriate as to the class because Defendants have acted or

18   refused to act on grounds generally applicable to the class.

19           36.     Plaintiffs reserve the right to expand, modify, or alter the class definition in

20   response to information learned during discovery.

21   VI.     TRADE AND COMMERCE
22           37.     During the Class Period, Defendants, or one or more of their subsidiaries, sold and

23   shipped substantial quantities of DRAM in the United States in a continuous and uninterrupted

24   flow of interstate and international commerce to customers, including through and into this judicial

25   district.

26           38.     The business activities of Defendants that are the subject of this complaint were

27   within the flow of, and substantially affected, interstate trade and commerce in the United States

28   and caused antitrust injury in the United States.

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                       7
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 11 of 52




 1           39.     During the Class Period, Defendants collectively controlled most of the market—

 2   approximately 95%—for DRAM, both globally and in the United States.

 3   VII.    STATEMENT OF FACTS
 4           A.      What is DRAM?

 5           40.     DRAM is one of the most common forms of semiconductor memory, a vital

 6   component in modern digital electronics. Composed of silicon wafers, DRAM are high density,

 7   low-cost-per-bit, random access memory components that store digital information and provide

 8   high-speed storage and retrieval of data used in personal computers and servers, laptops, tablets,

 9   televisions, printers, cameras, cellphones, and in industrial applications, such as automotive,

10   military, and aviation devices. DRAM is used as a storage module to hold data as it is processed.

11   DRAM is sold in individual chips or as modules with several chips attached to the module.

12           41.     DRAM stores each “bit” of data in a separate capacitor within an integrated circuit.

13   The “bit” is the basic unit of information stored in DRAM. A key attribute of a DRAM chip is its

14   density—the amount of information it can store in the tiny circuits etched into its silicon surface.

15   This attribute makes it very attractive for use in digital electronics and in industrial applications.

16           42.     “RAM” or “Random Access Memory” is the information storage or memory in a

17   computer that stores running programs and data for the programs. Data (information) in the RAM

18   can be read and written quickly in any order. Normally, the RAM is in the form of computer chips,

19   such as DRAM.

20           43.     Each capacitor on a DRAM chip can be either charged or discharged; these two

21   states are taken to represent the two values of a bit, conventionally called 0 and 1. Since even

22   “non-conducting” transistors always leak a small amount, the DRAM capacitors will slowly

23   discharge, and the information eventually fades unless the capacitor charge is refreshed

24   periodically. Because of this refresh requirement, it is a dynamic random-access memory as

25   opposed to static random-access memory (SRAM) and other static types of memory. Unlike flash

26   memory, DRAM is volatile memory (versus non-volatile memory) since it loses its data quickly

27   when power is removed. However, DRAM does exhibit limited data remanence.

28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                         8
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 12 of 52




 1           B.      DRAM Industry: Background

 2           44.     The DRAM industry is a multi-billion-dollar industry. The DRAM market grew to

 3   $73 billion in revenue in 2017, a growth rate of 77%. In the first quarter of 2018, Samsung

 4   achieved revenue of a record-high $10.36 billion from global DRAM sales. Defendants are the

 5   world’s largest manufacturers of DRAM.

 6           45.     The DRAM market is highly concentrated, with just three companies dominating

 7   the industry. Defendants Samsung, Micron, and SK Hynix grew their combined market share from

 8   “just under 60% in 2007 to 95% in Q2 [of] 2017.”

 9           46.     Defendants control the DRAM supply globally and their customers require a certain

10   amount of DRAM for their products to work, thus DRAM is a “sellers’ market.” “Device

11   manufacturers need a certain amount of DRAM to meet performance requirements for systems that

12   they may have worked on developing several quarters ago. This forces companies to buy DRAM

13   irrespective of higher prices, without being able to meaningfully scale back.”

14           47.     DRAM is a commodity. Price quotes depend on supply and demand for the most

15   part rather than on technological advantages. Like other electronic product markets that have been

16   the subject of antitrust investigations (Cathode Ray Tubes, Lithium Ion Batteries, and Capacitors),

17   the DRAM market has characteristics that make it susceptible to collusion, including: (a) a

18   concentrated market dominated primarily by a few companies (here, the three Defendants control

19   approximately 95% of the market); (b) significant barriers to entry; (c) inelastic downstream

20   demand (for products made with the products at issue); (d) standardization or commoditization of

21   products; (e) avenues that allow the Defendants to exchange or signal competitive information; and

22   (f) pricing behavior that is inconsistent with a competitive market.

23           48.     For example, Defendants had many chances to collude through common

24   participation in trade associations and industry groups, and through their overlapping business

25   relationships. Defendants also had the means to monitor each other’s compliance with agreements

26   not to compete, through DRAMeXchange—a research unit of TrendForce, a market intelligence

27   provider, and an authoritative source for DRAM-related data oft-cited and widely-relied upon by

28   industry analysts and participants. DRAMeXchange provides subscribers with up to date (monthly,

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                   9
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 13 of 52




 1   in some cases daily) information about defendants’ capital expenditure capacity by specific brand

 2   and plant, output by specific brand, plant, and type of DRAM, production process and technology

 3   utilized, supply-demand sufficiency, and spot and contract prices. This is precisely the type of

 4   information conspirators require to collude. Defendants all subscribed to DRAMeXchange.

 5           49.     The DRAM market also has substantial barriers to entry. As noted by Micron CFO

 6   Ernie Maddock, “[T]here are extremely significant intellectual property hurdles and knowledge

 7   hurdles” to participate in the market. To overcome these obstacles, Maddock notes that companies

 8   like “Samsung, Hynix, and Micron . . . each . . . has hundreds and thousands of people years

 9   invested in the knowledge and IP necessary to do what [they] do.” Maddock further admits that he

10   does not “think that that knowledge can be replicated very easily at all and as a result there will be

11   some challenge for China to organically enter the DRAM market.”

12           50.     Maddock’s perception of the DRAM market is shared by others in the industry as

13   well. Samsung stated on its first quarter earnings call on April 26, 2017 that:

14           It is true that the Chinese companies recently have been trying to break into the
             memory market. But the memory market itself has evolved during the past and . .
15           . it is now protected by quite a high barrier to entry because (sic) memory
             business today requires not only a very cutting-edge processes migrated, but also
16           needs to have various high value-add solutions to go with the products.
17           51.     The DRAM market is also characterized as inelastic by those in it. In describing the
18   DRAM market, Maddock said:
19           [W]e haven’t seen major capacity additions really since 2014. And certainly if
             you look at the public commentary of all the industry participants as well as
20           actually the equipment suppliers who supply all of us I think there is a general
             belief that the industry participants are keenly aware of the fact that the DRAM
21           market is relatively inelastic and the way you serve that market is by making sure
             there is adequate, but not excess supply.
22
             C.      Defendants’ Pre-Class Period Conduct
23
             52.     In the years prior to the Class Period, Defendants made independent, competitive
24
     decisions regarding supply and capacity, which led to declining DRAM prices.
25
             53.     For example, on Samsung’s second quarter earnings call on July 31, 2014, Samsung
26
     noted its expectation for its bit growth to be higher than the industry:
27
28           For DRAM our bit growth in second quarter was approximately 20% q-on-q and
             we expect for the third quarter the market DRAM bit growth will come in at high

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                      10
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 14 of 52




 1             single digit and we will outgrow the market’s bit growth. At this point we expect
               the DRAM market bit growth for 2014 to be low 30%s and we expect our bit
 2             growth for the year to be high 40%s. The second quarter we experienced ASP
               decline of DRAM at low single digit.
 3
               Samsung noted that “while the market demand remains strong, the suppliers weren’t able to
 4
     bring on additional supply much more other than us, and therefore we were in a very good position
 5
     to capture this opportunity. That is resulting in the higher bit growth expectations that you have
 6
     heard.”
 7
               54.    On Samsung’s third quarter earnings call on October 30, 2014, Samsung stated its
 8
     policy “that our bit growth rate next year should or would have to be higher than the industry. That
 9
     is our goal.” Samsung also noted in response to investor questions that “if we see the price to be
10
     very attractive, then we can use the idle capacity to increase our work in progress, which has
11
     helped us this year.”
12
               55.    Again, on Samsung’s fourth quarter earnings call on January 29, 2015, Samsung
13
     discussed its plans to exceed market growth:
14
               For DRAM business in Q4, our bit growth was flat from Q3 as well as ASP which
15             was also flat. For the first quarter 2015 for DRAM bit growth, we expect both
               market and Samsung Electronics to be flat from Q4. We are expecting about mid
16             20% bit growth for market growth for DRAM and our bit growth we believe will
               outgrow that of the market growth.
17

18             56.    In response to investor questions, Samsung noted that:

19             [A] shortage in the industry would be great news. I don’t think a shortage will
               happen overnight. We will have signs to indicate a shortage coming forward, and
20             so if we do see such signs such as the economy picking up or orders for other
               components picking up, I am sure – looking at all of the resources that we have,
21             not only in our side but also in the overall semiconductor side, personally I think
               that we will find a way of capturing any shortage opportunities if they do
22             materialize.
23             Samsung reiterated its plans to outgrow the industry: “the main reason why we are
24   planning and expecting to outgrow the industry is because we have better productivity compared to
25   our competitors based on our technology leadership in terms of the manufacturing. That is the
26   main reason why we’re expecting to outgrow the industry.” Samsung further noted that “the reason
27   why last year and the year before the situation on the DRAM side was so favorable for us was
28   mainly caused from the supply side rather than the demand side.”

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                    11
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 15 of 52




 1           57.     DRAMeXchange reported that DRAM prices declined from October 2014 to June

 2   2016, with “the average contract price of DDR3 4GB plunging 62% from US$32.75 to US$12.5.”

 3           D.      From 2015, Micron Made Public Comments, Calling for Supply Restrictions

 4           58.     From 2015, Micron made public comments, inviting its competitors to stop adding

 5   significant capacity, and Samsung and SK Hynix responded.

 6           59.     For example, on Micron Technology’s first quarter earnings call on January 6,

 7   2015, Mark Durcan, Micron’s then-CEO, stated that Micron expected “continued favorable market

 8   conditions for 2015 led by constrained supply in DRAM.” Durcan further indicated that Micron

 9   expected “industry bit growth in the low to mid 20% range in 2015 with the development of

10   advanced process technology proving to be disruptive to wafer production.” Durcan concluded by

11   sharing Micron’s belief that “even with steps taken to address the otherwise declining gross wafer

12   production in DRAM the net wafer output in the industry will stay relatively steady or decline

13   slightly going forward leading to a relative stability of bit supply growth even beyond 2015.”

14           60.     On Micron’s second quarter earnings call on April 1, 2015, Durcan made similar

15   comments, stating, “[f]or 2016 . . . we expect to be in line with or slightly above the industry bit

16   growth.” Durcan went on to say that the DRAM industry is “a more rational industry and with that

17   is coming better behavior” and that Micron would “do the right things to run our business,”

18   including, “not selling inventory below acceptable prices.”

19           61.     During this same second quarter earnings call, Mark Adams, Micron’s then-

20   President and interim CFO, also signaled movements in Micron’s capacity, stating, “[a]lthough

21   these manufacturing moves generally weigh on production bit output guidance, our DRAM

22   process transitions will more than make up for the bit or wafer effect. As a result, we are guiding to

23   high single digit sequential output growth for each of the next couple of quarters.”

24           62.     On Micron’s third quarter earnings call on June 25, 2015, Durcan described overall

25   DRAM market conditions, saying Micron expected “stabilizing ASPs across the broader market

26   over time.” He further explained that “[c]onsistent with prior expectations, we are forecasting

27   DRAM industry supply bit growth in the mid-20s in calendar 2015 and in the low to mid 20% in

28   calendar 2016.”

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                      12
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 16 of 52




 1           63.     On Samsung’s second quarter earnings call on July 30, 2015, Samsung indicated its

 2   willingness to abide by Micron’s public invitation to limit capacity, stating:

 3           For us it’s always been an issue of profitability. Profitability is the top priority of
 4           the business that we operate, rather than competing over market share. I feel that
             it’s inappropriate for us to directly mention or comment about production or
 5           growth of a specific company, but what we can say is that if you look at this year,
             even the bit growth overall, including ourselves, was less than what was expected
 6           up until now.
 7           64.     On Micron’s fourth quarter earnings call on October 1, 2015, Durcan reiterated

 8   Micron’s expectation that “industry supply and demand for both DRAM and NAND to be

 9   relatively balanced in 2016.”

10           65.     At the UBS Global Technology Conference on November 17, 2015, Micron CFO

11   Ernie Maddock recognized that Micron was in “an environment where you have closely held

12   technology by a very limited number of producers.” Maddock noted that “you’re seeing some

13   really rational decisions” and that “we don’t foresee a reason that there would be any significant

14   DRAM capacity expansion.”

15           66.     On Micron’s first quarter 2016 earnings call on December 22, 2015, Mark Durcan,

16   similarly noted that “[t]he DRAM industry consist[s] of only three technology developers, based

17   on current long-term outlook we foresee technology driven supply growth slowing and can

18   envision a future in which no additional DRAM wafer capacity is required.” Micron estimated that

19   “industry bit supply growth will be in a low 20% range in 2016, in line with demand and that

20   industry fundamentals will remain healthy over the long-term.”

21           67.     In early 2016, DRAM prices were still falling with Micron reporting a “30%

22   decline in revenue was paired with a quarterly loss.” Reports noted “Micron’s financial

23   performance going forward is going to depend heavily on DRAM pricing, and it will take a

24   stabilization of prices before Micron is able to return to earnings growth. Unfortunately for the

25   company, there’s not much reason to believe that DRAM prices will improve anytime soon.”

26   Analysts noted Samsung’s past “aggressive behavior,” with its focus on expanding its market share

27   in DRAM. One commentator even noted that Samsung may be “the sole survivor in DRAM” as a

28   result of its competitive behavior.

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                      13
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 17 of 52




 1              68.     On Micron’s second quarter earnings call on March 30, 2016, when questioned

 2   about the likelihood of the company cutting production to ease supply, Micron’s then-CEO Mark

 3   Durcan stated “we think we would be foolish to be the first ones to take capacity off,” while

 4   Micron CFO Ernie Maddock stated “it’s a really ill-advised move to be unilaterally cutting

 5   production.” Mr. Durcan also signaled that Micron would not try to take market share from its

 6   competitors: “Our focus isn’t on market share. Our focus is on making sure that we’ve deployed

 7   equivalent advanced technology, at least equivalent advanced technology to our competitor, so that

 8   we’re not incentivizing others to play for market share.”

 9              69.     SK Hynix reported a 17% fall in revenue from the previous quarter in March 2016.

10   While analysts suggested that Samsung appeared to be engaging in a competitive price war, SK

11   Hynix announced its plans for “a below-industry growth rate while protecting its unit sales prices.”

12              E.      In 2016, Defendants Changed Their Behavior, Responding to Micron’s
                        Invitations to Restrict Supply
13

14              70.     Within a month of Micron’s statements, Samsung announced at its first quarter

15   earnings call on April 28, 2016 that “[f]or DRAM business in Q1 this year, our bit growth was

16   negative low single digit with low teens of ASP decline.” In response to investor questions,

17   Samsung noted: “We don’t expect there to be major increases in supply of DRAM in the near

18   future. . . . And we will in terms of full year 2016 DRAM shipment we expect to be in line with the

19   market growth.”

20              71.     SK Hynix seemingly responded to Micron’s invitation as well. Despite fear from

21   industry analysts that SK Hynix would be hurt by a competitive price war with Samsung, Barron’s

22   reported that “Hynix does not seem to be striking back.” 1

23              72.     At the JP Morgan Global Technology, Media and Telecom Conference on May 25,

24   2016, Durcan noted that “bit growth next year will be 20%-ish” “as long as nobody adds any

25   incremental DRAM wafers,” and “[i]f wafers actually come down as we’re starting to hear some

26   equipment suppliers talk about, then it could be mid- to high-teens, in which case that would be

27
     1
      Shuli Ren, SK Hynix Sees Quick Rebound In Q2, No Price War In DRAM, NAND, Barron’s
28   (October 25, 2019, 4:18 PM), https://www.barrons.com/articles/sk-hynix-sees-quick-rebound-in-
     q2-no-price-war-in-dram-nand-1461638470.
         Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                 14
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 18 of 52




 1   more beneficial.” Durcan noted that, in 2014, Samsung “added some wafers probably more than

 2   they in retrospect would have . . . I don’t think the intention was to oversupply the market. But

 3   following that, we had a fairly significant decline over the last couple of years[.]” When asked if

 4   Micron and its competitors were being disciplined regarding the DRAM segment of the market,

 5   Durcan continued, “[W]e all are going to either benefit or be hurt by excess supply in the

 6   marketplace.” Durcan stated that he expected Defendants to maintain discipline regarding bit

 7   growth: “there’s a natural tightening tendency absent, somebody wanting to do something different

 8   than that. And so I’m – I actually remain bullish on the long term value, the DRAM business and

 9   the actions of the competitors in the marketplace.”

10           73.     On May 26, 2016, the World Semiconductor Council’s 20th Anniversary Meeting

11   took place in Seoul, South Korea. Park Sung-wook, CEO of SK Hynix, was one of six chairmen of

12   the World Semiconductor Council. The meeting was attended by representatives from China,

13   Taiwan, the EU, Japan, the U.S., and Korea. Samsung Electronics was one of those in attendance,

14   with one Samsung attendee quoted in media reports following the meeting. Just days before the

15   start of the Class Period, representatives of at least two Defendants had a clear opportunity to

16   communicate directly. Defendants are also all members of the United States’ Semiconductor

17   Industry Association, which appoints delegates as members of the World Semiconductor Council.

18           F.      During the Class Period, Defendants’ Agreement to Restrict DRAM Supply
                     Led to Rising DRAM Prices
19
20           74.     As alleged in detail below, immediately prior to and during the Class Period,

21   Defendants agreed to delay or slow capacity, or not to expand capacity at all. This coordination

22   aided Defendants’ efforts to stop DRAM prices from falling and caused prices to dramatically

23   reverse course. One method Defendants used to effectuate their agreement was to communicate

24   their shared intentions to limit DRAM capacity through public statements, and each taking the

25   agreed upon actions in response.

26           75.     Defendants made statements in earnings calls, press releases, media, or other public

27   documents and monitored each other’s plans.

28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                    15
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 19 of 52




 1           76.     Defendants’ statements about capacity discipline, limiting production or supply, not

 2   increasing supply/capacity, slowing growth in capacity or supply, etc. represented a deviation from

 3   past business practices.

 4           77.     By reassuring each other through these communications, Defendants demonstrated

 5   each was committed to maintaining capacity and supply discipline during steady increases in

 6   demand and rising prices – unlike in 2014, and contrary to their individual interest in increasing

 7   market share and short-term profits.

 8           78.     In fact, Defendants’ conspiratorial conduct was extremely effective in causing

 9   DRAM prices to climb sharply from the middle of 2016 to the present. During this period, DRAM

10   spot prices rose approximately 350%—an increase totally unique compared to DRAM’s prior

11   pricing history. Defendants, as a result, reaped huge profits during the Class Period.

12           79.     Defendants’ illegal behavior, alleged herein, artificially stabilized and raised the

13   prices of DRAM during the Class Period. As a result, DRAM prices were higher than they would

14   have been absent the conspiracy.

15           80.     After several public statements by Micron regarding the need to limit capacity, in

16   2016, Samsung responded to Micron’s invitations and abruptly changed its behavior. Rather than

17   aggressively pursuing market share, Samsung changed focus. On January 29, 2016, Samsung, at its

18   fourth quarter 2015 earnings call forecasted growth in line with the market for the coming year:

19   “For 2016, for the whole year, the DRAM market bit growth, we expect mid-20%, and our bit

20   growth is expected to grow align with the market.” Samsung also announced its plans to move

21   away from its aggressive market share approach to focus “on maintaining our market leadership

22   rather than own growth and continue to expand the sales of high value-added and differentiated

23   products.”

24           81.     On June 16, 2016, Micron’s CFO Ernie Maddock reassured analysts at the

25   NASDAQ Investor Program Conference—in response to a question about Samsung’s “disruptive”

26   behavior—that “this idea that there is a general reduction in DRAM CapEx planned by our Korean

27   competitors and that we believe is very consistent with other messages that we’re hearing in the

28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                    16
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 20 of 52




 1   marketplace. So am I concerned? We’re always concerned. Do we believe that that disruptive

 2   behavior is a high likelihood? It just doesn’t feel as if that’s the case right now.”

 3           82.     From June 2016 onwards, DRAM prices increased, yet each Defendant limited bit

 4   growth by not adding significant wafer capacity and consistently communicated their plans to

 5   grow in line with the market rather than pursuing market share.

 6           83.     On Micron’s June 30, 2016 third quarter earnings call, Mark Durcan stated “[i]n

 7   light of current market conditions, we have no plans to add DRAM wafer capacity.”

 8           84.     On SK Hynix’s July 21, 2016 second quarter earnings call, SK Hynix stated,

 9   “DRAM bit shipment growth is expected to be in the high single digit in the third quarter, which

10   will make the shipment growth for the year to be low to mid 20%, in line with market growth.”

11           85.     Just seven days later, at its July 28, 2016 earnings call, Samsung reiterated its plan

12   to grow in line with the market, predicting very similar growth to SK Hynix: “For the third quarter,

13   we expect the DRAM market bit growth to be mid-teens and we will grow along with the market.

14   And at this point, we expect 2016 DRAM market bit growth to be mid-20%, and we will grow in

15   line with the market.”

16           86.     Industry analysts noted “a sudden market upturn began in the second half of” 2016.

17   “To a large extent, the chip market is booming more than expected thanks to a sustained surge in

18   memory chip pricing driven by tight supply. IC Insights said the DRAM market is now expected to

19   grow by 55 percent this year, while the market for NAND flash is now expected to grow by 35

20   percent. In both cases, the sales increases are being driven almost entirely by price increases rather

21   than unit growth.”

22           87.     At the Citi Global Technology Conference on September 8, 2016, Micron CFO

23   Ernie Maddock noted: “there are again an increasing number of data points to suggest that you’re

24   going to see very little wafer addition, if any.” When asked if Micron would change their supply

25   plans in response to improving demand, Maddock reiterated their commitment to the common

26   plan: “Well, I mean we have basically announced what we intend to do in terms of bit growth and

27   we’re sticking to that.” In response to a question as to whether he foresaw any of the producers

28   increasing wafer capacity, Maddock noted:

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                      17
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 21 of 52




 1           While I would love to tell you that our competitors have sent us a memo telling us
             what their expansion plans are, unfortunately I can’t report that, but certainly we
 2           read the same thing that each of you read and it does suggest that the focus of
             capital spend in 2017 is going to be NAND as opposed to DRAM on the part of
 3           many folks in the competitors face. And as I mentioned, we would expect all of
             our bit growth to come from technology transition as opposed to any sort of wafer
 4           expansion. There have been some pretty dramatic things published which I won’t
             repeat here relative to potentially what’s going on with some of our competitors
 5           and how they’re choosing to use their productive capacity, but there’s no sign
             anywhere in the market that suggests there’s a plan to expand DRAM wafer
 6           capacity.

 7           88.     By October 2016, Micron was reporting “better-than-expected” fourth quarter

 8   revenue. Analysts noted that “[w]ith DRAM prices rebounding to 7 month highs, Micron is

 9   benefiting as the supply glut in the market has dried up following aggressive cut backs in

10   production amid signs of a bounce back in demand.” Micron’s Durcan said, “We are seeing

11   marketing conditions in terms of both slowing supply growth and improving demand across key

12   segments.”

13           89.     On Micron’s October 4, 2016 earnings call, Durcan noted:

14           We’ve seen further evidence that DRAM wafer output is declining as a result of
             lost throughput related to the 20-nanometer and 1X nanometer conversions.
15           Absent some replacement of these wafers, we could see industry supply growth as
             low as mid-teens in 2017. As some of lost wafer output is replaced, industry
16           supply growth could be in the high-teens percent range. This compares to our
             long-term bit demand growth forecast in the low to mid 20% range.
17
             Given this, Durcan further stated that Micron felt “pretty good about where [it sat] given
18
     trends in the marketplace” and that it did not “feel quite as much urgency as we might under
19
     different market conditions.
20
             90.     In its October 27, 2016 earnings call, Samsung again noted that its bit growth rates
21
     would “be in line with market bit growth in DRAM next year. Once again, as we have always
22
     mentioned, regarding DRAM, our focus is not to increase our market share but to maximize our
23
     profits.” In response to a question on the potential to add wafer capacity, Samsung reiterated its
24
     position: “Regarding the DRAM, once again, our bit growth will be focused more on process
25
     migration. And so as we have mentioned, we will be focusing on quickly and flexibly responding
26
     to the market environment as it unfolds.” Reiterating again, in response to another question, “And
27
     once again, in terms of our DRAM business, our basic approach [is] that we will be more
28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                    18
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 22 of 52




 1   profitability-oriented than market share-oriented and we plan to next year, at this point, expect to

 2   grow at market level.”

 3           91.     In response to investor questions regarding investment and capacity plans for

 4   DRAM, Samsung reiterated that although they would be executing “supplementary investment on

 5   the remaining space of Line 17,” “this is not to increase capacity, but to supplement and make up

 6   for the natural capacity decrease that we experience as we migrate towards 1X.” Continuing,

 7   “Currently we have no plans of increase – or adding a DRAM capacity to the Pyeongtaek

 8   campus.”

 9           92.     At the Credit Suisse Technology Media & Telecom Conference on November 29,

10   2016, Ernie Maddock, Micron’s CFO noted:

11           I think a lot of that confidence goes back to the fundamental view of this supply
             and this demand. With no way for additions, we are increasingly present that you
12           are going to see this supply grow, at something less than 20%, and even with
             some room for error on the DRAM with demand side, we still see a number there
13           north of 20%.
14   He continued “our objective is to close the gap and make it as narrow as reasonable without doing

15   anything that would potentially be disruptive to our performance or the industry’s performance.”

16           93.     At the Barclays Technology Conference on December 7, 2016, Micron’s Maddock

17   recognized the change in Samsung’s behavior, noting that the “absence of capacity additions”

18   meant the industry was now “back into this fundamentally healthier period.” Maddock also

19   forecast that supply would grow slower than demand: “So as we look at the supply side of the

20   house, somewhat between 15% and 20% supply growth coming from these technology transitions

21   and that is against a demand environment that we think is going to grow somewhere in the range of

22   20% to 25% on a bip basis.”

23           94.     On Micron’s earnings call on December 21, 2016, Micron’s Durcan differentiated

24   the current situation from that seen in 2014 and indicated that Samsung had learned from its

25   mistakes in 2014: “Well I think that part of what happened in the last latter stages of the last cycle

26   where perhaps a little bit a miscalculation by one of the suppliers, but that they probably learned

27   from so there is that.” He continued that Micron “had no plans to add new wafers this year.” In

28   response to investor questions concerning additional capacity, he noted:

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                      19
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 23 of 52




 1           We don’t have great crystal ball as to where our competitors are doing. We read
             the same reports that you guys read. All of that plus all the other internal
 2           intelligence we can generate that baked into our ranges and in the data sheet that
             we provided. So I think there has been some chatter recently potentially about few
 3           incremental wafers from one of the suppliers. Our view of that is if that were to
             happen, it’s a relatively minor adjustment in terms of the overall scope of the bit
 4           growth that we’re projecting and it would probably not cause us to change that
             range that we’ve giving you.
 5
             Durcan further stated that “[f]or the industry, supply is slowing, demand is stronger on a
 6
     number of key segments, and inventory is at low levels.”
 7
             95.     Industry analysts noted in early 2017 that while the global increase in DRAM bit
 8
     demand was expected to surpass 20% in 2017, global DRAM bit supply—which is almost entirely
 9
     controlled by Defendants—was expected to grow by just 19% in 2017.
10
             96.     At the Needham Growth Conference on January 10, 2017, Micron’s CFO Ernie
11
     Maddock, discussed Micron’s confidence that its competitors would not increase supply: “I think
12
     their comments need to stand on their own and their comment seems to suggest a rational approach
13
     to addressing the supply/demand constraints of the DRAM market.” Maddock repeated Micron’s
14
     commitment to the common plan: “Our review of the DRAM business is that there will be
15
     somewhere between 15% and 20% bit supply from Micron and all the other participants in the
16
     industry. And then from a demand point of view, we think demand is going to be somewhere a
17
     little bit north of 20%, so somewhere between 20% and 25%.”
18
             97.     At its fourth quarter earnings call for 2016, Samsung again committed to limit its bit
19
     growth in line with the market: “For Q1 2017, we expect the DRAM market bit growth to decline
20
     high single digit and our bit growth will decline low-teens. For 2017, whole year, we expect year-
21
     end bit growth to be high-teens and our bit growth will be similar level.” In response to an investor
22
     question concerning Samsung’s ability to boost capacity, Samsung reiterated its focus on
23
     technology migration, explaining:
24
             We believe we are able to cover the current market demand through our
25           technology migration. So that is why we will be maintaining our operation
             flexibly and try to cover the market demand within our technology migration. So,
26           given the size as well as the lead time necessary for increase of DRAM capacity,
             we believe that temporary increase of DRAM supply is not very easy.
27
28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                      20
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 24 of 52




 1             98.    Concerning its capacity plans, Samsung stated that it would take a “step by step”

 2   approach and emphasized it would be “monitoring the market situations as well as the

 3   competitors.”

 4             99.    On January 25, 2017, SK Hynix announced its plans for “a DRAM bit shipment

 5   growth that is on par with the market for this year.” SK Hynix similarly warned that “DRAM chip

 6   supply growth may not keep up with demand.”

 7             100.   SK Hynix also announced on its fourth quarter earnings call on January 25, 2017

 8   that “prices rose sharply for both DRAM and NAND as market improvement continued from the

 9   second half of last year” and “profitability improved significantly across all products, thanks to

10   rising prices.” Regarding DRAM bit growth, however, SK Hynix stated that “throughout the first

11   half of this year supply is not going to meet the demand which remains very strong[.]”

12             101.   On February 1, 2017, Moody’s Senior Analyst and Vice President, Gloria Tsuen,

13   supported SK Hynix’s positive rating outlook, noting that “SK Hynix’s 4Q 2016 results continued

14   to show pricing recovery in DRAM, amid strong demand and disciplined industry supply.”

15             102.   In March 2017, Micron’s Durcan spoke to a reporter for Barron’s about supply

16   levels:

17             Durcan said in response to my question of whether a whole bunch of new supply
               will enter the market, “We don’t see that happening right now.”
18
               “As best we can tell, when we put all that we know in our own model, there is not
19             a big new wave of supply coming.”

20             Of course, “Further out, you get less certainty,” he conceded, “because people can
               add wafers, but right now, there are fairly long lead times on equipment, so that’s
21             not going to happen any time soon.”

22             He added, “There are not enough new wafers coming to create oversupply.”

23             103.   On March 9, 2017, Micron’s Maddock reiterated the same growth forecast of “15%

24   to 20% bit growth in supply and 20%, 25% sort of intrinsic demand growth” at the Susquehanna

25   Semi, Storage, & Technology Conference. Maddock noted, “But at the end of the day, it has

26   typically not been Micron who has expanded industry capacity when the margin profile upgrade . .

27   . all of the statements and all of the actions thus far suggest the things may indeed different in

28   terms of how the participants are thinking about, the balance of profitability versus market share.”


      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                    21
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 25 of 52




 1   Maddock reiterated that Micron is “public about the fact that we have no current plan to add

 2   wafers in any form.”

 3           104.    On March 23, 2017, Micron also reiterated an industry-wide forecast of bit supply

 4   growth between 15-20% and demand growth between 20-25%: “It’s still, in our view, it’s 15% to

 5   20% supply growth this year, could actually be less than that if there’s less new wafers than we

 6   have in our plan. Demand is still 20% plus.” In response to a question as to whether Micron would

 7   add wafer capacity because of “such strong pricing out there in the market,” Micron’s Durcan

 8   responded: “We’re not focused on adding more supply . . . We do have white space in both our

 9   Fab 16 in Taichung as well as Fab 10X, but we’re not planning any capacity additions this year.”

10   In response to a question concerning Samsung expanding supply, Durcan explained:

11           Again, I think the last cycle was a little different with that instability in supply
             created by the Hynix fire. I don’t know why they would intentionally repeat the
12           mistake from last cycle. They probably are enjoying making good margins . . .
             Samsung is actually probably on the low end over the next couple of years
13           relative to what’s going on in the industry as a whole. And the industry as a whole
             is probably a little bit south of where we think demand growth is.
14

15           105.    On its April 24, 2017, first-quarter earnings call, SK Hynix reiterated that “the

16   current projection for about 20% level growth is also based on the assessment of . . . all of the

17   factors.” SK Hynix further stated that DRAM demand growth was “expected to outpace supply

18   growth” and that “[t]here is not enough clean room space to significantly increase DRAM

19   capacity[.]” As part of this market outlook, SK Hynix explained that it believed “that the supply

20   shortage will continue to the end of this year.”

21           106.    At Samsung’s first quarter earnings call for 2017 on April 27, 2017, Samsung

22   confirmed its plan for its DRAM bit growth to be “aligned with the market.” “For DRAM in Q1,

23   our bit growth declined low-teens, while ASP increased low-20%. For second quarter, we expect

24   DRAM market bit growth to be mid-single digit increase and we expect our DRAM bit growth in

25   second quarter to be high-single digit. And for the year, we expect DRAM market bit growth to be

26   high-teens and we expect to grow in line with the market.” Again, in response to investor questions

27   about capacity, Samsung repeated that “we have no plans of additional capacity,” other than to

28   “make up for the loss that happens as we migrate to the 1X.” Samsung noted, “[W]e’ve always had

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                   22
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 26 of 52




 1   a very flexible capacity operation that optimizes the capacity for each product depending on the

 2   market situation that unfolds.”

 3           107.    In response to investor questions concerning the threat from Chinese manufacturers

 4   entering the DRAM market, Samsung stated that the memory market “it’s now protected by quite a

 5   high entry barrier, because memory business today requires not only the very cutting-edge

 6   processors migrated, but also needs to have various high value-add solutions to go with the

 7   products.”

 8           108.    On May 24, 2017, at the JP Morgan Global Internet, Media and Technology

 9   Brokers Conference, Micron’s Maddock noted that Micron and its competitors—unlike previous

10   years—were being careful not to add supply: “if you listen to the commentary coming from

11   industry participants on the supply side it reflects a great deal of discipline and thoughtfulness with

12   respect to how the industry participants are considering supply expansion . . . Although we don’t

13   speak for the industry, the other participants have spoken and indicated a great deal of discipline.”

14   Micron reiterated supply growth that matched that of its competitors: “on the DRAM side you’re

15   going to see somewhere between 15% and 20% growth in bits supplied, that’s something that the

16   other suppliers in the market are also saying, within reasonable range.” Micron also flagged that its

17   plans to avoid adding wafer capacity were consistent with its competitors:

18           I think that’s reasonably consistent with certainly what we’ve said about our
             intent, and then certainly the public comments of the other industry participants
19           have been pretty much exactly that. That while you do get some wafer loss as a
             result of technology transitions, the intent that we have is to maintain flat wafer
20           outs, so essentially you are adding a little bit of capacity to make up for those lost
             wafer outs, but as an industry as a whole, you are not adding substantial
21           incremental industry wafers and that would contribute to or allow you to get into
             this 15% to 20% range in terms of bit growth.
22

23           109.    On June 6, 2017, at the Bank of America Merrill Lynch 2017 Global Technology

24   Conference, Micron’s Maddock noted the consistent approach taken to limit supply across the

25   industry:

26           And we feel that from a larger perspective over the course of a multi-year period,
             it feels as very much as if you’ll have good balance between supply and demand
27           as long as capital discipline is exercised. And certainly Micron has indicated the
             difference to be reasonably disciplined with its capital investments, and other
28           industry competitors in their particular public disclosure[s] have said similar
             things.
      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                       23
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 27 of 52




 1           110.    In response to questions as to how Micron expected competitors to act in the

 2   improved industry circumstances, Micron noted:

 3           I can say our view of industry bit demand will have to be materially different than
             in the peers to be today to begin to have a think about expanding capacity well
 4           beyond where we are thinking today which is predominantly to get that capacity
             through technology transition . . . I don’t think our view of how we look at the
 5           industry is very – very different than how other rational smart people sitting and
             other competitors tend to look at the industry.
 6
             111.    At the Robert W. Baird Global Consumer Technology conference on June 8, 2017,
 7
     Micron’s Maddock noted:
 8
             [T]here has actually been much more disciplined behavior on the part of the
 9           remaining industry participants, of which there are now only 3, it’s Micron,
             Samsung and Hynix. And so while each of us is assessing the market, looking at
10           the market, I think there’s great consistency between suppliers relative to our
             view of market growth opportunities on the demand side. And what you see being
11           exercised today is disciplined investment around expansion of capacity relative to
             expansion of demand. And each one of us has made our own independent
12           comments on what we think makes sense for our particular company. In Micron’s
             case, we said that we have no plans for additional new wafer fab capacity that we
13           will get the bits that we require to serve the market from technology transitions.
14           112.    On Micron’s June 29, 2017 earnings call, Micron President, CEO, and Director

15   Sanjay Mehrota noted Micron’s position that “for calendar 2017, we expect DRAM industry bit

16   supply growth of between 15% and 20%, slightly below our view of demand growth.” In response

17   to a question regarding Micron’s views on adding more DRAM wafer capacity, Mehrota reiterated

18   Micron would focus on technology transitions instead of increasing capacity: “In terms of any new

19   capacity, I mean, we would certainly have to first make sure that we have captured the maximum

20   potential of our technology transition capability in manufacturing. And then we’ll have to certainly

21   see that there is sustained projection or sustained demand growth in the years ahead before we

22   consider adding new capacity.”

23           113.    At SK Hynix’s second quarter earnings call on July 24, 2017, SK Hynix similarly

24   stated its plan for DRAM bit shipment at “low 20% on par with the market.” It further signaled to

25   the industry its intention to increase capacity, saying, “for both DRAM and NAND, there is some

26   capacity increase planned within this year, especially because for DRAM . . . we cannot meet the

27   growing market demand only with technology migration[.]”

28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                    24
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 28 of 52




 1           114.    At Samsung’s earnings call on July 27, 2017, Samsung again stated its plan to keep

 2   its bit growth aligned with the market growth. “In the third quarter, we expect market DRAM bit

 3   growth to be high-single digit, and we expect our DRAM bit growth to be low-teens. And for the

 4   year, we expect the DRAM market bit growth to be high-teens, and we expect our bit growth to be

 5   aligned with the market growth.” Samsung recognized that “[d]ue to restriction of industry supply,

 6   supply and demand remained solid and price continued to rise.” In response to investor questions,

 7   Samsung reiterated again, that in contrast to its pre-Class Period aggressive market share focus,

 8   “we will refrain from, for example, increasing market share, fighting on volume. . . . we will

 9   flexibly manage our capacity by very closely monitoring the market situation, as well as the supply

10   and demand balance.”

11           115.    On August 7, 2017, Micron’s Mehrota repeated the same gap between supply and

12   demand at the KeyBanc Capital Markets Annual Global Technology Leadership Forum

13   Conference:

14           Overall bit supply in the industry is in 15% to 20% range. And when you look at
             the bit supply growth perhaps, may be a little bit toward the higher end of that
15           15% to 20% range. But, the demand projection, again, from all the mega markets
             that I earlier talked about, point to greater than 20% demand for the industry. So, I
16           do believe that for 2017 and heading into 2018 as well, the industry fundamentals
             will be healthy.
17

18           116.    At the Citi 2017 Global Technology Conference on September 6, 2017, Micron

19   CFO Ernie Maddock recognized the importance of consolidation to limiting the increase in

20   capacity and reassured investors that this supply discipline would continue into 2018:

21           Relative to the supply side, I do think consolidation has been very instrumental in
             having a disciplined and orderly expansion of supply. We have certainly seen that
22           now over period of a couple of years and we expect based on everything that we
             can see that you’re going to continue to have a disciplined expansion of supply as
23           we look forward into fiscal ‘18 for Micron.
24           117.    Maddock also reiterated the focus on keeping supply growth below demand growth:

25           Well, if you listen to the public commentary of the industry participants, the key
             message across the Board is that the investments are mainly for technology
26           transition with the desire to keep wafer starts roughly flat . . .. But if you look at
             that, that will allow the industry to grow bits at this 20% plus or minus range over
27           the course of any given year and certainly that feels very well matched to what we
             believe the demand to grow from a supply point of view, which is in the 20% to
28           25% range.

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                     25
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 29 of 52




 1           118.    On Micron’s fourth quarter 2017 earnings call on September 27, 2017, Micron told

 2   investors that it expected the “industry to remain moderately undersupplied for the rest of 2017 for

 3   . . . DRAM.” In response to questions as to when Micron would begin to outgrow the industry,

 4   Micron noted, “I would also tell you that our objective over a multiyear period is to grow at about

 5   industry levels . . . really important is the segment that we intend to grow aligned with industry

 6   over the course of these multiyear periods.”

 7           119.    Similarly, SK Hynix reported on its earnings call on October 16, 2017 that it

 8   intended to grow its DRAM capacity “on par with the market” in 2018, even though the DRAM

 9   market was in a state of undersupply.

10           120.    On a third quarter earnings call on October 25, 2017, SK Hynix reiterated what its

11   intended growth figures were for DRAM, saying, “the prediction is about mid-20% level, which is

12   higher than our initial plan . . . [W]e are forecasting about low 20% or around 20% level of bit

13   growth for DRAM next year . . . And for Hynix, we . . . foresee that we will be roughly in line with

14   market growth.”

15           121.    At Samsung’s earnings call on October 31, 2017, Samsung again signaled its plan

16   to stay in line with the market.

17           For DRAM, in the third quarter, our bit growth came in high single-digit and our
             ASP grew high single-digit as well. For the Q4, we expect market DRAM bit
18           growth to be low single-digit and we expect our growth to be similar. That will
             bring the 2017 market DRAM bit growth to be approximately 20% and our bit
19           growth will be mid-teens.
20           Samsung again reiterated that it would maintain its “profit first rather than market share
21   policy.” In response to investor questions, Samsung noted that its “basic approach to DRAM
22   capacity management is that we will flexibly manage our capacity especially depending on the
23   market situation for each product, as well as the migration in the 10-nano class process
24   technology.” Samsung also noted that despite a prior decision “to convert part of Hwaseong
25   NAND capacity to DRAM . . . because of the inefficiencies that are caused as a result of this
26   conversion, we have actually decided to reduce the size of the NAND conversion to DRAM than
27   originally planned and rather use part of the upper floor of Pyeongtaek for DRAM capacity.”
28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                    26
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 30 of 52




 1             122.   When discussing Samsung’s investments in their semiconductor business, Samsung

 2   again signaled its commitment to limiting capacity in the DRAM market, noting that “the

 3   investments we’re making this year and next year in our Semiconductor business is not for

 4   immediate bit growth next year. We actually have a longer term horizon. We think that the

 5   investments that we’re making now and next year is more for the overall business capabilities for

 6   the next two to three years.”

 7             123.   In contrast to Samsung’s pre-Class Period aggressive fight for market share, by

 8   2017 Samsung had lost market share, yet still focused on maintaining bit growth at market growth

 9   levels. In response to a direct investor question as to whether Samsung planned “to regain its

10   previous market share next year or will you be more trying to maintain where you stand

11   currently?” Samsung again reiterated its commitment to avoiding competition for market share:

12   “the current guidance that we can give you is that for next year, our bit growth for DRAM is

13   expected to be at market growth levels.” The ‘declining market shares of leaders’ is a plus factor

14   potentially indicative of cartel conduct. Samsung had the highest market share throughout this time

15   period, yet it did not respond to the decline in its market share, focusing instead on growing at

16   market growth levels.

17             124.   At the Credit Suisse Annual Technology, Media & Telecom Conference on

18   November 28, 2017, Micron’s Mehrota repeated the industry approach to keep supply growth

19   below demand growth: “For fiscal year ‘18, what we have said is, industry supply that growth 20%

20   . . . while the demand trends I believe will continue to be somewhat stronger than that . . . there

21   may be some wafer capacity additions but they will remain relatively small.”

22             125.   At the Nasdaq Investor Conference on December 6, 2017, Micron’s Maddock

23   stated:

24             We are not adding wafers for either technology in 2017. I think if you look at the
               public comments of other suppliers they are adding marginal numbers of wafers.
25             But essentially if you look at the industry in aggregate even at the end of 2018 it’s
               altogether possible for DRAM that the number of wafers the industry produces is
26             the same or slightly less than it was some years ago.
27             Maddock noted in response to another question, “if you look at the public commentary of
28   all the industry participants . . . I think there is a general belief that the industry participants are

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                        27
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 31 of 52




 1   keenly aware of the fact that the DRAM market is relatively inelastic and the way you serve that

 2   market is by making sure there is adequate, but not excess supply.” Maddock went on to also say

 3   “we think the industry for DRAM [sic] fairly healthy next year . . . we think supply is going to

 4   grow sort of in the midpoint of 20% with a small range around that demand, we think will be in

 5   that range or slightly higher that should create an opportunity for continued healthy industry

 6   conditions.”

 7           126.    By late 2017, in response to Chinese manufacturers looking to enter the market,

 8   reports indicated Samsung would soon increase capacity to lower prices and hurt the entry of

 9   Chinese competitors to the DRAM market. But at its earnings call on January 31, 2018, Samsung

10   again signaled its expectation to align with the market in terms of bit growth:

11           In the fourth quarter, our DRAM bit growth came in low single-digit and we saw
             our ASP increase about 10%. In the first quarter, we expect the market DRAM bit
12           growth to decline low single-digit and our bit growth will come in similar to that
             of the market. And for 2018, at this point, we expect the DRAM market bit
13           growth to be about 20% and our bit growth will also come in similar level.

14           127.    Samsung attributed the lack of capacity growth to “even though the industry has

15   been working very hard to increase supply, there are difficulties because of the 10-nano class

16   technology being very difficult. Also there are limits in terms of the cleanrooms that are available.”

17           128.    Similarly, on its fourth quarter earnings call on January 24, 2018, SK Hynix stated

18   that it expected DRAM demand “to grow at 20% level” and that “supply will remain tight despite

19   higher investment across the industry[.]” Furthermore, this 20% growth would be “on par with

20   market growth.” Additionally, SK Hynix acknowledged that restricting DRAM supply had led to

21   rising DRAM prices, stating “the memory semiconductor market last year went through an

22   unprecedented growth. Favorable market condition[s] continued throughout the year with supply

23   remaining tight due to ever-rising technological complexity and growing investment burden for

24   production.”

25           129.    SK Hynix further stated on its first quarter earnings call on April 23, 2018 that

26   “demand for DRAM is expected to grow by low 20% level this year. Supply growth will not be

27   enough to ease the price supply situation, even if suppliers accelerate their migration to 1X nano

28   and continue to add wafer capacity by increasing investment.” SK Hynix described this growth


      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                      28
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 32 of 52




 1   plan as “in line with market growth for both DRAM and NAND.” In response to specific questions

 2   about capacity increase across the market and concerns for oversupply, SK Hynix stated that the

 3   previous year’s “limited bit growth in DRAM supply [was] because of the continuing tech

 4   migration.” Furthermore, SK Hynix believed that although price was “going to ease a bit . . . tight

 5   supply will continue.”

 6           130.    On its first quarter earnings call on April 26, 2018, Samsung acknowledged that “in

 7   spite of industry effort to increase the supply, extending bit growth is more likely to be limited due

 8   to space constraint and increase in technology difficulty. Therefore, [the] DRAM market remain[s]

 9   to be tight continuously.” Samsung further reiterated that it tried “to avoid competing over market

10   share and focus more on maintaining sustainable profitability and maintaining our capacity

11   flexibility to achieve those aims.”

12           131.    Samsung signaled its ongoing commitment to this strategy during its second quarter

13   earnings call on July 31, 2018, explaining its “focus is on mid- to long-term profitability rather

14   than short term growth in volume and size, and that strategy has not changed.” Samsung then

15   noted that “despite the industry’s efforts to increase supply, we expect the industry situation to

16   remain solid because . . . it would not be easy for the increase in supply to catch up with the

17   growth in demand.”

18           132.    On its fourth quarter earnings call on September 20, 2018, Micron reaffirmed that

19   as it “mentioned that [in] calendar year ’19, we see our supply bit growth in line with the industry

20   on DRAM side, which we expect to be approximately 20%.”

21           133.    SK Hynix reported on its third quarter earnings call on October 25, 2018 that “the

22   severe supply shortage has begun to ease following DRAM makers’ efforts to meet demand

23   growth through supply.” This led SK Hynix to announce that it “will now focus on improving

24   investment efficiency,” as “there has been active investment with an eye toward easing the tight

25   supply.”

26           134.    Micron further signaled its intention for 2019, saying on its first quarter earnings

27   call on December 18, 2018 that its “seeing weakening demand” from customers and as a result,

28   “taking decisive actions, including a meaningful reduction in our fiscal 2019 CapEx plan, in both

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                      29
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 33 of 52




 1   DRAM and NAND that will materially reduce our supply bit growth.” Micron went to specify that

 2   it would be lowering “DRAM bit output growth to approximately 15% for calendar year 2019

 3   versus our prior plan of around 20% bit growth.”

 4           G.      Defendants’ Conspiracy Was Successful – DRAM Revenue Grew 76% in
                     2017
 5

 6           135.    The conspiracy was successful. Global DRAM prices rose from June 2016, “on

 7   account of higher DRAM content in mobile devices and significant under-supply of PC DRAM

 8   and a slowdown in capacity expansions.” According to reports, DRAM revenue grew 76% in

 9   2017, with Samsung reporting a total of $10.1 billion in DRAM revenue for the fourth quarter of

10   2017. SK Hynix reported fourth quarter DRAM revenue of $6.3 billion, while Micron reported

11   $4.6 billion in DRAM revenue for the same period. Industry reports credited this “near-historic

12   high market spike” to “a lack of major fab expansion plans, yield difficulties with leading-edge . . .

13   processes, demand for high performance (graphics) DRAM from gaming systems and data center-

14   based server applications, and increased average content for mobile DRAM used in smartphones.”

15   Industry reports noted that “most PC OEMs negotiated first quarter DRAM contracts at the end of

16   2016, when DRAM was in tight supply. Not only did these price increases affect PC DRAM but

17   they also spilled over into the server and mobile DRAM markets, increasing the price of mobile

18   DRAM products by nearly 10 percent on average[.]”

19           136.    As the prices for DRAM increased, Defendants’ revenue soared, rising more than

20   50% during the Class Period. Between the first quarter and 2016 and third quarter of 2017,

21   Defendants’ revenues from global DRAM sales more than doubled. In the third quarter of 2017,

22   Samsung achieved a record-high revenue of $8.7 billion from its global DRAM sales (Q1 2016

23   revenue was $3.9 billion); SK Hynix achieved record-high revenue of $5.5 billion from its global

24   DRAM sales (Q1 2016 revenue was $2.3 billion), and Micron achieved record-high revenue of

25   $4.0 billion from its global DRAM sales (Q1 2016 revenue was $1.5 billion). In Q1 2018, all these

26   top three suppliers have pushed their respective operating margins to 50-70%, the highest recorded

27   in the history of their companies.

28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                      30
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 34 of 52




 1              H.      Chinese Regulators Began Investigating the DRAM Industry in Late 2017

 2              137.    By late December 2017, foreign regulators had started to investigate the DRAM

 3   industry.

 4              138.    On December 26, 2017, concerning the DRAM industry, an official from China’s

 5   National Development and Reform Commission (“NDRC”) Pricing Supervision Department stated

 6   to the China Daily newspaper, “We have noticed the price surge [in the last 18 months] and will

 7   pay more attention to future problems that may be caused by ‘price fixing’ in the sector.” On

 8   February 1, 2018, Samsung and the NDRC reportedly entered a Memorandum of Understanding

 9   where Samsung agreed to increase manufacturing capacity.

10              139.    In April 2018, SK Hynix publicly announced that it was adding wafer capacity by

11   6-7% per year to meet demand growth.

12              140.    On May 24, 2018, antitrust officials from China’s Anti-Monopoly Bureau of the

13   Ministry of Commerce met with Micron to “express concerns” about continued price increases for

14   PC DRAM products.

15              141.    China’s State Administration for Market Regulation (“SAMR”) 2 carried out

16   surprise inspections of Samsung, SK Hynix, and Micron, at their Beijing, Shanghai, and Shenzhen

17   offices on or around May 31, 2018.

18              142.    On June 1, 2018, Bloomberg News reported that Micron had confirmed it is

19   cooperating with SAMR, who visited Micron’s China sales offices on May 31, 2018.

20              143.    On June 4, 2018, Bloomberg News reported that Samsung had confirmed that

21   investigators from China’s regulatory agency visited their Chinese sales office on May 31, 2018.

22   SK Hynix said separately it was being investigated by China’s government and was cooperating.

23

24
     2
       In March 2018, the Chinese government consolidated the duties of its three competition agencies
25
     into a new government agency to handle all antitrust matters. The NDRC was responsible for
26   investigating price related monopoly agreements, abuse of dominance, and abuse of administrative
     power. The State Administration for Industry and Commerce (“SAIC”) was in charge of
27   investigations into non-price related monopoly agreements and abuse. The Ministry of Commerce
     (“MOFCOM”) handled merger control filings. The NDRC, SAIC, and MOFCOM were all
28   consolidated into a new government agency, SAMR, the agency that raided the Defendants’
     offices.
         Consolidated Class Action Complaint; Case No. 4:18-cv-03805                               31
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 35 of 52




 1   South Korean media reported that China was accusing the Defendants of colluding with each other

 2   to hike memory chip prices.

 3              144.    On June 27, 2018, Chinese media reported that SAMR raided DRAMeXchange’s

 4   Chinese offices.

 5              145.    In November 2018, the head of China’s anti-monopoly bureau under SAMR, Wu

 6   Zhenguo, announced that the investigation into manufacturers of DRAM memory chips had made

 7   important progress and that a large amount of evidence had been obtained. Having officially

 8   launched the probe at the end of May 2018, the regulator has already amassed a significant amount

 9   of evidence from the three companies, Wu told a press conference. The agency has obtained and

10   screened evidence from these companies and their downstream partners; the next step is to focus

11   on how to define the case itself, the companies’ market dominance position as well as their

12   relevant practices. 3

13              I.      Trade Associations Provided Further Opportunities for Defendants to
                        Conspire
14

15              146.    Trade associations provided opportunities for Defendants to meet frequently and

16   exchange information to facilitate collusion. Defendants are members of several trade associations

17   in the United States, Asia and Europe. Their common membership in trade associations also

18   provided an incentive for Defendants to adhere to their agreements, as they could monitor one

19   another’s activities in the DRAM market and punish non-compliance. Defendants’ participation in

20   trade associations, as described below, helped facilitate their collusion.

21              147.    Semiconductor Industry Association (“SIA”): SIA is an association for the U.S.

22   semiconductor industry. Micron is a member of SIA, along with other U.S. semiconductor

23   manufacturers. Samsung and SK Hynix are listed as international members. Micron’s President

24   and CEO Sanjay Mehrotra is on the Board of SIA. The U.S. based SIA is affiliated with branches

25   in other regions of the world including in Korea, Japan, China, and Europe. It is also linked to the

26

27   3
       Antitrust officials: All firms treated equally, The State Council, the People’s Republic of China,
     available at
28   http://english.www.gov.cn/state_council/ministries/2018/11/17/content_281476393933442.htm
     (last visited Oct. 28, 2019).
         Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                   32
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 36 of 52




 1   World Semiconductor Trade Statistics Organization and the World Semiconductor Council.

 2   Defendants belong to all these associations.

 3           148.    SIA holds various events, such as its “Annual Award Dinner” which Defendants’

 4   key executives attend. For example, at its annual dinner on November 14, 2017, Micron’s then-

 5   CEO Mark Durcan was featured as an award winner and potential speaker. The program of events

 6   for the November 14, 2017 meeting also included a CEO Reception and a Post-Party, providing

 7   further opportunities for social interaction or side conversations among members.

 8           149.    Korean Semiconductor Industry Association (“KSIA”): Like SIA, KSIA

 9   provides opportunities for the Defendants to be in contact and to directly communicate and share

10   competitive information with one another.

11           150.    KSIA’s membership list includes both SK Hynix and Samsung on its device

12   manufacturer member list, with only four other entities listed as device manufacturer members.

13   This small number of member companies makes it possible for members to be in contact and

14   exchange information.

15           151.    In March 2016, Sung Wook Park, the CEO and Vice Chairman of SK Hynix was

16   inducted into the leadership of KSIA.

17           152.    The KSIA Board of Directors includes Samsung’s Jin Kyo Jin and SK Hynix’s Lee

18   Suk-hee as Chairman and Vice Chairman, respectively.

19           153.    KSIA also holds events and conferences for its members. For example, KSIA holds

20   an annual meeting each year. SK Hynix has been noted as one of the event organizers for, at least,

21   the 2016 annual meeting.

22           154.    On October 17, 2017, the KSIA announced the 19th SEDEX (Semiconductor

23   Exhibition) at COEX in Seoul. In attendance were employees from Samsung and SK Hynix.

24           155.    On October 26, 2017, the SKIA held its 10th Semiconductor Day commemoration

25   ceremony in Seoul. The event commemorated the Joint Declaration of Win-Win Cooperation to

26   Strengthen the Semiconductor Industry Ecosystem and was attended by Jin Kyo-young of

27   Samsung and then Vice Chairman of the KSIA Park Sung-wook of SK Hynix.

28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                  33
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 37 of 52




 1            156.   On October 24, 2018, the KSIA announced that the 20th SEDEX (Semiconductor

 2   Exhibition) was held at COEX in Seoul. In attendance were employees from Samsung and SK

 3   Hynix.

 4            157.   In February 2019, senior executives from SK Hynix and Samsung attended one of

 5   the KSIA’s Regular Seminar Meetings.

 6            158.   KSIA is connected to SIA and other country-specific branch organizations. At

 7   times, the various country affiliates gather for worldwide conferences and events, providing further

 8   opportunities for Defendants to join in person.

 9            159.   While much of the information on these organizations is kept private for members

10   only, these organizations clearly provide a channel through which Defendants had the opportunity

11   to discuss and/or exchange information directly during the Class Period.

12            160.   World Semiconductor Council (“WSC”): The World Semiconductor Council

13   “promotes international cooperation in the semiconductor sector in order to facilitate the healthy

14   growth of the industry from a long-term global perspective.” WSC holds at least one meeting a

15   year. For example, in May 2018, it held its World Semiconductor Council Meeting for WSC

16   members only in Coronado, California. Notably, WSC held a meeting of over 100 CEOs and other

17   semiconductor executives on May 26, 2016 (a few days before the start of the Class Period on June

18   1, 2016). The conference was led by Sung Wook Park (CEO of SK Hynix and held leadership in

19   KSIA), who was chairman of the KSIA at the time. That WSC was also attended by Jun Young-

20   Hyun (President of Semiconductor Memory Business at Samsung Electronics) and Synn Seung-

21   Kook (SVP at SK Hynix). Synn was also KSIA’s chairman and representative at the 2017 and

22   2018 WSC. Note also that for the 2015 WSC in China, the KSIA was chaired and represented by Ji

23   Hyun-ki, a director at Samsung Electronics in charge of planning for the memory business.

24            161.   World Semiconductor Trade Statistics Organization (“WSTS”): Defendants

25   also participate in WSTS, a non-profit, which provides semiconductor market data and forecasts.

26   WSTS compiles monthly sales numbers for the semiconductor industry, including DRAM, and

27   provides twice yearly semiconductor industry forecasts with quarterly and annual projections. A

28   subscription to the WSTS Database also includes statistics on Semiconductor Capacity Utilization

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                    34
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 38 of 52




 1   (known as SICAS Reports). WSTS is primarily funded by membership fees of participating

 2   semiconductor companies, whose representatives form the WSTS Committee. The members of this

 3   Committee submit accurate and authentic monthly revenue data, attend regional meetings, and

 4   contribute to the generation of world semiconductor industry forecasts.

 5           162.    Semiconductor companies that seek to be WSTS members must agree to provide

 6   member company revenue data and pay membership fees. Members then can access all the

 7   information that WSTS provides. If a company is unable to provide revenue data into the WSTS

 8   statistics program, it can buy access as a subscriber.

 9           163.    All three Defendants are members of WSTS. Micron is a member of the Americas

10   Regional Group, and Samsung and SK Hynix are members of the Asia Pacific Regional Group.

11           164.    Several partners support WSTS in the operation of market statistics information

12   services. Data Collection Agents (“DCAs”) receive the revenue data from WSTS member

13   companies and keep this data under their custody. WSTS has appointed regional DCAs who

14   collect revenue data from member companies and consolidate this data into the regional base

15   report. Regional DCAs forward the regional base report at defined dates to the worldwide DCA.

16   The worldwide DCA consolidates all the data of the regional base reports and merges this data

17   with non-participant estimates that are provided by WSTS. DCAs are also responsible for checking

18   the submitted data for completeness, consistency and plausibility. They resolve any perceived data

19   anomalies with the submitting member companies. Finally, the worldwide DCA posts these data

20   compilations under the name of the various market statistics reports on the WSTS Internet Portal.

21           165.    Semiconductor Industry Associations in the different regions closely cooperate with

22   WSTS. In most cases they also hold distribution licenses for WSTS market statistics reports and

23   forecasts to serve interested parties outside the WSTS membership.

24           166.    In addition, WSTS holds meetings for its members. For example, it will hold its

25   spring 2018 Committee Meeting in Vienna, Austria. As explained on its meeting registration page,

26   “each WSTS Member Company has one official representative in the Committee, who is expected

27   to participate in the Committee Meeting.” Participation in the Forecast Meeting is subject to the

28   submission of a pre-meeting forecast. The process includes companies submitting their forecast

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                   35
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 39 of 52




 1   information and then publication of the pre-meeting average forecast to all participating

 2   companies.

 3           167.    WSTS describes the value of its regular meetings as “an important venue for

 4   members to help shape forecasts and future reports, and to interact with their industry peers. . . .

 5   Members are able to exchange experiences with other market participants, gain important

 6   information about current market sentiment, and hear directly from their peers how they view the

 7   future direction of the market.”

 8           168.    WSTS holds a number of different types of meetings for members, including: Board

 9   of Directors Meetings (at least twice a year); Executive Committee Meetings, including the World

10   Chairman and the five Regional Chairs (at least twice a year); Working Group Meetings where

11   certain WSTS members gather in regional or sector-specific groups; Committee Meetings where

12   members’ primary focus is to review the current situation in the semiconductor market and to

13   formulate forecasts for the upcoming quarters and following two years (twice a year); and

14   Regional Chapter Meetings (two to four times per year).

15           169.    Global Semiconductor Alliance (“GSA”): GSA represents about 350 member

16   companies, including Micron, Samsung, and SK Hynix. GSA holds a Memory Conference once

17   every two years. For example, the conference was held in March 2015 and June 2017. GSA also

18   holds an annual U.S. Executive Forum conference in September or October, an annual European

19   Executive Forum in April, May, or June, and an Annual Awards Dinner in December.

20           170.    The GSA’s Board of Directors includes Naga Chandrasekaran, SVP at Micron, and

21   DR. JS Choi, President of Samsung Semiconductor, Inc. GSA’s Asia-Pacific Leadership Council

22   includes Dr. JS Choi and Dr. Sung-Wook Park, Vice Chairman of SK Hynix.

23           171.    At the June 2017 GSA Memory Conference in Shanghai, Brian Shirley, Micron’s

24   VP of Memory Solutions, appeared as the keynote speaker. He further participated in a panel and

25   was selected to give a presentation at the conference.

26           172.    SEMI International Technology Partners Conference (“ITPC”): The ITPC, is

27   an annual industry gathering of executives in the semiconductor and microelectronics

28   manufacturing industry.

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                    36
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 40 of 52




 1              173.    In 2014, the ITPC attendee list included Mark Adams, President of Micron

 2   Technology, and Sung Wook-Park, President and CEO of SK Hynix.

 3              174.    In 2016, the ITPC attendee list included Micron’s Norm Armour and Samsung’s

 4   Ho-Kyu Kang.

 5              175.    In 2017, the ITPC attendee list included Samsung’s Seok Woo Nam and SK

 6   Hynix’s Seok-Hee Lee.

 7              176.    In 2018, the ITPC attendee list included Jong Hoon Oh, Senior VP and GM for

 8   DRAM development at SK Hynix.

 9              177.    The 2019 ITPC is scheduled for November 3-6, and the conference attendee list

10   includes Micron’s President and CEO Sanjay Mehrotra and Vice President and Samsung’s Head of

11   Memory Manufacturing Center Vice President Siyoung Choi, both of whom are scheduled to

12   speak on November 3rd.

13              J.      The DRAM Industry Has A History of Collusive Activity

14              178.    The United States Department of Justice (“DOJ”) brought criminal charges against

15   the Defendants (and other makers of DRAM that existed at the time) in 2005, for conspiring to fix

16   the prices of DRAM sold in the United States between 1999 and 2002. Samsung and SK Hynix 4

17   pleaded guilty to the DOJ’s charges, paying some of the largest criminal fines in history for their

18   illegal conduct. Micron also admitted to participating in the conspiracy but received amnesty from

19   prosecution in exchange for its cooperation under the DOJ’s Antitrust Corporate Leniency

20   Program. The DOJ imposed a $185 million criminal fine on SK Hynix in 2005, the fourth largest

21   criminal antitrust fine at that time. That same year, Samsung agreed to plead guilty and paid a $300

22   million fine. Samsung’s fine was the second largest criminal antitrust fine in U.S. history and the

23   largest criminal fine imposed since 1999 at that time. Fourteen individual employees of

24   Defendants also pleaded guilty for participating in the conspiracy. They paid fines of $250,000

25   each and served prison sentences ranging from seven to fourteen months. Some of Defendants’

26   employees involved in the collusive acts of the last DRAM conspiracy still hold key leadership

27
     4
      In 2005, at the time of the DOJ investigation, SK Hynix was known as Hynix Semiconductor Inc.
28   For consistency, Plaintiff uses “SK Hynix” in this section, although the company did not change its
     name to SK Hynix until 2012.
         Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                 37
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 41 of 52




 1   positions with Defendants today. Defendants’ previous convictions for conspiring to fix DRAM

 2   prices support the plausibility of the conspiracy alleged in this complaint.

 3           179.    The DOJ has also investigated Defendants for price fixing in similar semiconductor

 4   memory markets, including the markets for static random access memory (“SRAM”) and NAND

 5   (generally referred to as “Flash”). Defendant Samsung and its wholly owned subsidiaries pleaded

 6   guilty in a number of other related electronic component price-fixing conspiracies.

 7           K.      Additional Opportunities to Collude

 8           180.    In 2013 and 2014, just prior to the start of the Class Period, SK Hynix hired three

 9   former Samsung executives, Lim Hyung-kyu, Suh Kwang-pyuk, and Oh Se-young.

10           181.    Upon being hired, SK Hynix made these three individuals responsible for its

11   semiconductor business.

12           182.    At Samsung, Suh Kwang-pyuk served as Vice President of Samsung Electronics’

13   system large-scale integrated circuit operations and Oh Se-young developed memory chips.

14           L.      The Economic Evidence is Consistent with the Existence of a Cartel

15           183.    The economic evidence also suggests the existence of collusion between the

16   Defendants.

17           184.    Economists commonly employ certain economic tests or “screens” to detect the

18   existence of a cartel in each industry. The following tests or screens are commonly used by

19   economists and supported by the relevant peer-reviewed publications as “collusion screens.”

20                   1.      While the Pricing Levels in the Pre-Conspiracy Period Were Highly
                             Varied and Volatile, the Level of Price Variation Between the
21                           Defendants Substantially Reduced During the Conspiracy Period.
                             This Economic Evidence Regarding the Convergence of Price
22                           Variability is Consistent with the Existence of a Cartel
23           185.    One commonly employed collusion screen utilized by economists is to compare the

24   variance between Defendants’ pricing during non-conspiracy periods with their pricing during the

25   conspiracy period.

26           186.    With respect to the Defendants’ DRAM pricing, as the following chart (Figure 1)

27   demonstrates, the period before alleged conspiracy was characterized by much greater volatility

28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                   38
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 42 of 52




 1   and price variance between the Defendants. The overall variance of price changes outside the

 2   conspiracy period was more than 10 times higher than during the conspiracy period.

 3                                           Figure 1: DRAM Prices
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16           187.    In contrast to the pre-conspiracy period, Figure 1 demonstrates that during the

17   conspiracy there is a strong convergence of price changes by the Defendants. Defendants’ price

18   changes track very closely to one another throughout the conspiracy period, but then appears to

19   break down again after the raids by the Chinese competition authority, and the filing of these

20   complaints, during the post-conspiracy period. Given the history of greater price variation and

21   volatility during both the pre- and post-conspiracy periods, the foregoing economic evidence is

22   consistent with the existence of a conspiracy.

23                   2.      Defendants’ Margins on DRAM During the Conspiracy Period
                             Increased Greatly to Uncompetitive Levels
24

25           188.    Economic theory indicates that the DRAM industry did not function as would be

26   expected if it were competitive. In industries that are characterized by cyclical demand and short-

27   term inelastic supply, such as electronic components, margins are expected to be higher during the

28   periods of high demand and lower during the periods of low demand. However, economics teaches


      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                   39
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 43 of 52




 1   that if an industry is truly competitive, firms’ prices will be pushed close to marginal costs so that

 2   the margins’ will be low or near zero on average. 5

 3              189.    However, as the following chart demonstrates (Figure 2), the DRAM-specific

 4   margins the Defendants received during the conspiracy period all went up dramatically as

 5   compared to the pre-conspiracy period and were sustained at these supra-competitive levels.

 6   Indeed, Samsung’s DRAM margins appears to grow by 35% from the pre-conspiracy period to

 7   70% close to the end of the conspiracy period. SK Hynix’s margins appear to have grown by an

 8   astounding 40% by the end of the conspiracy period as compared to just before the conspiracy

 9   period. Even more dramatic, Micron’s margins moved from a negative number just before the

10   conspiracy period to obtaining near 60% margins on DRAM by the end of the conspiracy period.

11                                             Figure 2: DRAM Margins

12

13

14

15

16

17

18

19
20

21

22
                190.    The extraordinarily high margins that the Defendants obtained during the
23
     conspiracy period, as set forth in Figure 2, is also indicative of the existence of the cartel,
24
     especially when compared to the margins they obtained during non-conspiracy periods.
25

26

27
28   5
      See, e.g., Lieberman, Marc and Robert Ernest Hall. Introduction to economics. Thomson South-
     Western, 2000.
         Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                   40
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 44 of 52




 1                   3.      The Extraordinary Margins that Defendants’ Obtained Do Not Align
                             with Margins that Other Manufacturers Received for Comparable
 2                           Products During the Conspiracy Period

 3
             191.    In addition to the foregoing, another common test or collusion screen utilized by
 4
     economists to detect the existence of a cartel, is to compare the margins the Defendants received
 5
     during a conspiracy period to a competitive benchmark, which can also provide evidence of supra-
 6
     competitive profits.
 7
             192.    As the following figures demonstrate, the Defendants’ DRAM margins grew
 8
     substantially as compared to margins obtained on sales of other semiconductor products such as
 9
     NAND (flash memory chips), CPUs and other semiconductors. These other semiconductors are
10
     used in the same applications and share similar production characteristics. Accordingly, because
11
     they have common supply and demand factors any substantial differences in their margin behavior
12
     may be attributable to the DRAM cartel.
13
             193.    For example, for Micron, although their DRAM margins were somewhat more
14
     volatile in the pre-conspiracy period, their margins in DRAM were, on average, close to NAND
15
     margins (Figure 3).
16
                            Figure 3: Truncated Micron Margins (starting 2014)
17

18

19
20

21

22

23

24

25

26

27
28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                 41
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 45 of 52




 1           194.    During the conspiracy period, however, Micron’s DRAM margins grew close to

 2   60%, while NAND margins hovered around 26%. Indeed, Micron’s average margin on DRAM

 3   during the conspiracy period was 25.9%, while the average NAND margin was 6.4% during the
 4   same period.
 5           195.    Similarly, margins for Intel, a major U.S. semiconductor producer, were similar to
 6   margins of the DRAM manufacturers (Figure 4) prior to the start of the conspiracy period.
 7                                 Figure 4: Comparing Operating Margins
 8

 9
10

11

12

13

14

15

16

17

18

19
20           196.    During the conspiracy period, however, while the Defendants’ DRAM margins

21   grew close to 60%-70%, Intel’s margins remained at the same levels as the DRAM manufacturers

22   before 2016. The foregoing economic evidence is consistent with the existence of a cartel and

23   further bolsters the plausibility of Defendants’ collusion.

24           197.    The foregoing economic evidence is consistent with the existence of a cartel and

25   further bolsters the plausibility of Defendants’ collusion.
26   ///
27   ///
28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                  42
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 46 of 52




 1                   4.      The Defendants Acted Against their Own Self-Interest During the
                             Conspiracy Period
 2

 3           198.    The economic evidence also suggests that the Defendants, who collectively control

 4   approximately 95% of the market for DRAM, acted against their own self-interest by failing (or

 5   refusing) to capture additional market share in favor of maintaining the agreed-upon equilibrium of

 6   the cartel.

 7           199.    For example, in 2016, when demand for DRAM was increasing, Samsung restricted

 8   DRAM production. Samsung even acknowledged the increase in demand for DRAM in their Q2

 9   2016 earnings report, stating that they “expect demand to increase.” Despite this increase in

10   demand for DRAM, Samsung cut production.

11           200.    Putting Samsung’s production cut to the side, had it continued producing DRAM

12   consistent with previous periods, it would have earned higher total profits going forward.

13   Samsung’s decision to cut production in 2016, therefore, was not profit maximizing and appears to

14   have been against its own self-interest.

15           201.    Similarly, after Samsung’s production cut, Hynix and Micron ceased expanding

16   production, also despite a rising DRAM demand environment. The economic data show that

17   overall DRAM production levels stagnated even while DRAM prices soared, which indicates that

18   the major producers were not meeting the level of demand in the market, despite the ability to do

19   so.

20           202.    Had any of the three major DRAM producers increased production in response to

21   the rising demand, they could have achieved even additional profits and market share.
22   VIII. VIOLATIONS ALLEGED
23           203.    Plaintiffs incorporate and reallege, as though fully set forth herein, each allegation
24   set forth in the preceding paragraphs of this complaint.
25           204.    Beginning from approximately June 1, 2016—the exact date being unknown to
26   Plaintiffs—Defendants, by and through their officers, directors, employees, agents, or other
27   representatives, entered into a continuing contract, combination, or conspiracy to unreasonably
28
     restrain trade and commerce in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                        43
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 47 of 52




 1   Defendants, by their unlawful conspiracy, artificially raised, inflated and maintained the market

 2   price of DRAM as herein alleged.

 3             205.   The contract, combination, or conspiracy consisted of a continuing agreement,
 4   understanding, and concert of action among Defendants and their co-conspirators, the substantial
 5   terms of which were to fix, raise, maintain, and stabilize the prices of, and/or allocate the market
 6   for, DRAM they sold in the United States.
 7             206.   For the purpose of formulating and effectuating their contract, combination or
 8   conspiracy, Defendants and their co-conspirators did those things they contracted, combined or
 9
     conspired to do, including:
10                    a.     Participating in meetings and conversations to discuss the prices of and/or
11                           supply for DRAM;
12                    b.     Agreeing to manipulate prices and supply to boost DRAM sales in a manner
13                           that deprived direct purchasers of free and open competition;
14                    c.     Coordinating the restriction of DRAM capacity in the market; and
15                    d.     Selling DRAM to customers in the United States at non-competitive prices.
16
               207.   As a direct result of the unlawful conduct of Defendants and their co-conspirators
17
     in furtherance of their continuing contract, combination or conspiracy, Plaintiffs and other
18
     members of the class have been injured in their business and property in that they have paid
19
     more for DRAM than they would have paid in the absence of Defendants’ price-fixing.
20
     IX.       EFFECTS
21
               208.   The above combination and conspiracy have had the following effects, among
22
     others:
23
                      a.     Price competition in the sale of DRAM by Defendants and their co-
24
                             conspirators has been restrained, suppressed, and eliminated throughout the
25
                             United States;
26
                      b.     Prices for DRAM sold by Defendants have been raised, fixed, maintained,
27
                             and stabilized at artificially high and noncompetitive levels through the
28
                             United States; and

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                      44
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 48 of 52




 1                   c.      Direct purchasers of DRAM from Defendants have been deprived of the

 2                           benefit of free and open competition in the purchase of DRAM.

 3           209.    As a direct and proximate result of the unlawful conduct of Defendants, Plaintiffs

 4   and other members of the class have been injured in their business and property in that they paid

 5   more for DRAM than they otherwise would have paid in the absence of the unlawful conduct of

 6   Defendants.

 7   X.      DAMAGES
 8           150.    During the Class Period, Plaintiffs and other members of the class purchased

 9   DRAM directly from Defendants, or their subsidiaries, agents, and/or affiliates, and, by reason of

10   the antitrust violations alleged herein, paid more for such products than they would have paid in

11   the absence of such antitrust violations. As a result, Plaintiffs and the other members of the class

12   have sustained damages to their business and property in an amount to be determined at trial.

13   XI.     PRAYER FOR RELIEF
14           WHEREFORE, Plaintiffs seek judgment against Defendants as follows:

15           1.      That the Court determine that this action may be maintained as a class action under

16   Federal Rules of Civil Procedure 23(b)(3), that Plaintiffs be certified as class representative, and

17   Plaintiffs’ counsel be appointed as counsel for the class;

18           2.      That the unlawful contract, combination or conspiracy alleged be adjudged and

19   decreed to be an unreasonable restraint of trade or commerce in violation of Section 1 of the

20   Sherman Act;

21           3.      That Plaintiffs and the class recover damages, as provided by law, determined to

22   have been sustained as to each of them, in an amount to be trebled in accordance with the antitrust

23   laws, and that judgment be entered against Defendants on behalf of Plaintiffs and the class;

24           4.      That Plaintiffs and the class recover their costs of suit, including reasonable

25   attorneys’ fees, as provided by law;

26           5.      That Defendants, their subsidiaries, affiliates, successors, transferees, assignees and

27   the respective officers, directors, partners, agents, and employees thereof and all other persons

28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                       45
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 49 of 52




 1   acting or claiming to act on their behalf be permanently enjoined and restrained from continuing

 2   and maintaining the combination, conspiracy, or agreement alleged herein;

 3           6.      That Plaintiffs and the class be awarded pre-judgment and post-judgment interest,

 4   and that such interest be awarded at the highest legal rate from and after the date of service of the

 5   initial complaint in this action; and

 6           7.      For such other and further relief as is just under the circumstances.

 7   XII.    DEMAND FOR JURY TRIAL
 8           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of all

 9   the claims asserted in this complaint that are so triable.

10   Dated: October 21, 2019                          /s/ R. Alexander Saveri
11                                                    R. Alexander Saveri
                                                      Geoffrey C. Rushing
12                                                    Cadio Zirpoli
                                                      Sarah Van Culin
13                                                    SAVERI & SAVERI, INC.
                                                      706 Sansome Street
14                                                    San Francisco, CA 94111
15                                                    Telephone: (415) 217-6810
                                                      Facsimile: (415) 217-6813
16                                                    rick@saveri.com
                                                      geoff@saveri.com
17                                                    cadio@saveri.com
                                                      sarah@saveri.com
18

19                                                    /s/ Adam J. Zapala
                                                      Joseph W. Cotchett
20                                                    Adam J. Zapala
                                                      Joseph M. Alioto
21                                                    Elizabeth T. Castillo
                                                      COTCHETT PITRE & McCARTHY, LLP
22
                                                      840 Malcolm Road, Suite 200
23                                                    Burlingame, CA 94010
                                                      Tel: (650) 697-6000
24                                                    Fax: (650) 697-0577
                                                      jcotchett@cpmlegal.com
25                                                    azapala@cpmlegal.com
                                                      jalioto@cpmlegal.com
26
                                                      ecastillo@cpmlegal.com
27
                                                      Attorneys for Plaintiffs and Interim Co-Lead Counsel
28                                                    for the Putative Direct Purchaser Plaintiff Class

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                     46
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 50 of 52




 1                                                   Eugene A. Spector
                                                     William G. Caldes
 2                                                   SPECTOR ROSEMAN & KODROFF, P.C.
                                                     1818 Market Street, Suite 2500
 3
                                                     Philadelphia, PA 19103
 4                                                   Tel: (215) 496-0300
                                                     Fax: (215) 296-6611
 5                                                   ESpector@srkattorneys.com
                                                     BCaldes@srkattorneys.com
 6

 7                                                   Randy Renick (SBN 179652)
                                                     HADSELL STORMER & RENICK, LLP
 8                                                   128 North Fair Oaks Avenue, Suite 204
                                                     Pasadena, California 91103-3645
 9                                                   Tel: (626) 585-9600
                                                     Fax: (626) 577-7079
10                                                   rrr@hadsellstormer.com
11
                                                     W. Joseph Bruckner
12                                                   Elizabeth R. Odette
                                                     Brian D. Clark
13                                                   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                                     100 Washington Avenue South, Suite 2200
14                                                   Minneapolis, MN 55401
15                                                   Tel: (612) 339-6900
                                                     Fax: (612) 339-0981
16                                                   wjbruckner@locklaw.com
                                                     erodette@locklaw.com
17                                                   bdclark@locklaw.com
18
                                                     William H. London
19                                                   Douglas A. Millen
                                                     Brian M. Hogan
20                                                   FREED KANNER LONDON
                                                     & MILLEN, LLC
21                                                   2201 Waukegan Road, Suite 130
                                                     Bannockburn, IL 60015
22
                                                     Tel: (224) 632-4500
23                                                   Fax: (224) 632-4521
                                                     blondon@fklmlaw.com
24                                                   dmillen@fklmlaw.com
                                                     bhogan@fklmlaw.com
25
                                                     Garrett D. Blanchfield
26
                                                     Mark Reinhardt
27                                                   REINHARDT WENDORF & BLANCHFIELD
                                                     W-1050 First National Bank Building
28                                                   332 Minnesota Street
                                                     St. Paul, MN 55101
     Consolidated Class Action Complaint; Case No. 4:18-cv-03805                               47
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 51 of 52




 1                                                   Tel: (651) 287-2100
                                                     Fax: (651) 287-2103
 2                                                   g.blanchfield@rwblawfirm.com
                                                     m.reinhardt@rwblawfirm.com
 3

 4                                                   Terry Gross (SBN 103878)
                                                     Adam C. Belsky (SBN 147800)
 5                                                   GROSS & BELSKY P.C.
                                                     201 Spear Street, Suite 1100
 6                                                   San Francisco, CA 94105
 7                                                   Tel: (415) 544-0200
                                                     Fax: (415) 544-0201
 8                                                   terry@grossbelsky.com
                                                     adam@grossbelsky.com
 9
                                                     Robert J. Boningore, Esq.
10                                                   BONSIGNORE TRIAL LAWYERS, PLLC
11                                                   3771 Meadowcrest Drive
                                                     Las Vegas, NV 89121
12                                                   Tel: 781-856-7650
                                                     rbonsignore@classactions.us
13
                                                     Lee Albert
14                                                   Brian Murray
15                                                   GLANCY PRONGAY & MURRAY LLP
                                                     New York Helmsley Building
16                                                   230 Park Ave., Suite 530
                                                     New York, NY 10169
17                                                   Tel: (212) 682-5340
                                                     Fax: (212) 884-0988
18
                                                     LAlbert@glancylaw.com
19                                                   bmurray@glancylaw.com

20                                                   David P. McLafferty
                                                     MCLAFFERTY LAW FIRM, P.C.
21                                                   923 Fayette Street
                                                     Conshohocken, PA 19428
22
                                                     Tel: (610) 940-4000
23                                                   Fax: (610) 940-4007
                                                     dpmclafferty@mclaffertylaw.com
24
                                                     Attorneys for Plaintiffs and for the Putative Direct
25                                                   Purchaser Plaintiff Class
26

27
28

     Consolidated Class Action Complaint; Case No. 4:18-cv-03805                                     48
     Case 4:18-cv-03805-JSW Document 56 Filed 10/28/19 Page 52 of 52




 1                                              ATTESTATION
 2           I, Elizabeth T. Castillo, hereby attest, pursuant to Civil Local Rule 5-1(i)(3), that

 3   concurrence in the filing of this document has been obtained from all signatories.

 4
                                                      /s/ Elizabeth T. Castillo
 5                                                    Elizabeth T. Castillo
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

      Consolidated Class Action Complaint; Case No. 4:18-cv-03805                             49
